Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of September 28,
2005, by and between Lipid Sciences, Inc., a Delaware corporation (the
“Company”), and each of the entities whose names appear on the signature
pages hereof.  Such entities are each referred to herein as an “Investor” and,
collectively, as the “Investors”.

 

A.                                   The Company wishes to sell to each
Investor, and each Investor wishes to purchase, on the terms and subject to the
conditions set forth in this Agreement, (1) shares (the “Shares”) of the
Company’s common stock, $0.001 par value per share (the “Common Stock”), (2) a
Warrant in the form attached hereto as Exhibit A (each, a “Series A Warrant”
and, collectively with the other Series A Warrants issued hereunder, the
“Series A Warrants”), and (3) a Warrant in the form attached hereto as Exhibit B
(each, a “Series B Warrant” and, collectively with the other Series B Warrants
issued hereunder, the “Series B Warrants”).  The Series A Warrants and the
Series B Warrants are collectively referred to herein as the “Warrants”).  The
shares of Common Stock into which the Warrants are exercisable are referred to
herein as the “Warrant Shares”, and the Shares, the Warrants and the Warrant
Shares are collectively referred to herein as the “Securities”.

 

B.                                     Each Series A Warrant purchased by an
Investor shall (1) entitle such Investor to purchase a number of Warrant Shares
equal to the product of (i) the number of Shares being purchased by such
Investor at the Closing times (ii) 0.30, (2) have an exercise price equal to
$4.20 (subject to adjustment as provided therein), and (3) expire on the fifth
(5th) anniversary of the Closing Date (as defined below).  Each Series B Warrant
purchased by an Investor shall (A) entitle such Investor to purchase a number of
Warrant Shares equal to the product of (x) the number of Shares being purchased
by such Investor at the Closing times (y) 0.50, (B) have an exercise price equal
to $3.73 (subject to adjustment as provided therein), and (C) expire on the date
that is 90 days after the Effective Date (as defined below).

 

C.                                     The Company has agreed to effect the
registration of the Shares and the Warrant Shares for resale by the holders
thereof under the Securities Act of 1933, as amended (the “Securities Act”),
pursuant to a Registration Rights Agreement in the form attached hereto as
Exhibit C (the “Registration Rights Agreement”).

 

D.                                    The sale of the Shares and the Warrants by
the Company to the Investors will be effected in reliance upon the exemption
from securities registration afforded by the provisions of Regulation D
(“Regulation D”), as promulgated by the Commission (as defined below) under the
Securities Act.

 

In consideration of the mutual promises made herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and each Investor hereby agree as follows:

 

1.             PURCHASE AND SALE OF SHARES AND WARRANTS.

 


1.1                                 CLOSING.  UPON THE TERMS AND SUBJECT TO THE
SATISFACTION OR WAIVER OF THE CONDITIONS SET FORTH HEREIN, THE COMPANY AGREES TO
SELL AND EACH INVESTOR AGREES TO PURCHASE (I) SHARES IN THE AMOUNT SET FORTH
BELOW SUCH INVESTOR’S NAME ON THE SIGNATURE PAGES HEREOF, (II) A

 

--------------------------------------------------------------------------------


 

Series A Warrant and (iii) a Series B Warrant.  The date on which the closing of
such purchase and sale occurs (the “Closing”) is hereinafter referred to as the
“Closing Date”. The Closing will be deemed to occur at the offices of Mazzeo
Song LLP, 708 Third Avenue, 19th Floor, New York, NY 10017, when (A) this
Agreement and the other Transaction Documents (as defined below) have been
executed and delivered by the Company and each Investor, (B) each of the
conditions to the Closing described in Section 5 of this Agreement has been
satisfied or waived as specified therein and (C) full payment of each Investor’s
Purchase Price (as defined below) has been made by such Investor to the Company
by wire transfer of immediately available funds against physical delivery by the
Company of a duly executed certificates representing the Shares and Warrants
being purchased by such Investor.


 


1.2                                 CERTAIN DEFINITIONS.  WHEN USED HEREIN, THE
FOLLOWING TERMS SHALL HAVE THE RESPECTIVE MEANINGS INDICATED:


 

“Affiliate” means, as to any Person (the “subject Person”), any other Person
(a) that directly or indirectly through one or more intermediaries controls or
is controlled by, or is under direct or indirect common control with, the
subject Person, (b) that directly or indirectly beneficially owns or holds ten
percent (10%) or more of any class of voting equity of the subject Person, or
(c) ten percent (10%) or more of the voting equity of which is directly or
indirectly beneficially owned or held by the subject Person. For the purposes of
this definition, “control” when used with respect to any Person means the power
to direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, through representation on
such Person’s board of directors or other management committee or group, by
contract or otherwise.

 

“Board of Directors” means the Company’s board of directors.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
the New York Stock Exchange is closed or on which banks in the City of New York
are required or authorized by law to be closed.

 

“Cap Amount” means 19.99% of the aggregate number of shares of Common Stock
outstanding immediately prior to the Closing (subject to adjustment upon a stock
split, stock dividend, recapitalization, reorganization, reclassification or
other event that subdivides all of the outstanding shares of Common Stock).

 

“Closing” has the meaning specified in Section 1.1 of this Agreement.

 

“Closing Date” has the meaning specified in Section 1.1 of this Agreement.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” has the meaning specified in the preamble to this Agreement.

 

“Disclosure Documents” means all SEC Documents filed with the Commission at
least five (5) Business Days prior to the Execution Date.

 

“Effective Date” has the meaning set forth in the Registration Rights Agreement.

 

2

--------------------------------------------------------------------------------


 

“Environmental Law” means any federal, state, provincial, local or foreign law,
statute, code or ordinance, principle of common law, rule or regulation, as well
as any Permit, order, decree, judgment or injunction issued, promulgated,
approved or entered thereunder, relating to pollution or the protection, cleanup
or restoration of the environment or natural resources, or to the public health
or safety, or otherwise governing the generation, use, handling, collection,
treatment, storage, transportation, recovery, recycling, discharge or disposal
of hazardous materials.

 

“Equity Securities” means (i) any shares of Common Stock, (ii) any other equity
security of the Company, including without limitation shares of preferred stock,
(iii) any other security of the Company which by its terms is convertible into
or exchangeable or exercisable for any equity security of the Company, or
(iv) any option, warrant or other right to subscribe for, purchase or otherwise
acquire any such security described in the foregoing clauses (i) through (iii).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and published interpretations thereunder.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended (or any
successor act), and the rules and regulations thereunder (or respective
successors thereto).

 

“Execution Date” means the date of this Agreement.

 

“GAAP” means generally accepted accounting principles, applied on a consistent
basis, as set forth in (i) opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants, (ii) statements of the
Financial Accounting Standards Board and (iii) interpretations of the Commission
and the staff of the Commission.  Accounting principles are applied on a
“consistent basis” when the accounting principles applied in a current period
are comparable in all material respects to those accounting principles applied
in a preceding period.

 

“Governmental Authority” means any nation or government, any state, provincial
or political subdivision thereof having jurisdiction over the Company and any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including without limitation any stock
exchange, securities market or self-regulatory organization.

 

“Governmental Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, license or other directive
or requirement of any federal, state, county, municipal, parish, provincial or
other Governmental Authority or any department, commission, board, court, agency
or any other instrumentality of any of them to which the Company is bound.

 

“Intellectual Property” means any U.S. or foreign patents, patent rights, patent
applications, trademarks, trade names, service marks, brand names, logos and
other trade designations (including unregistered names and marks), trademark and
service mark registrations and applications, copyrights and copyright
registrations and applications, inventions, invention disclosures, protected
formulae, formulations, processes, methods, trade secrets, computer software,
computer programs and source codes, manufacturing research and similar technical

 

3

--------------------------------------------------------------------------------


 

information, engineering know-how, customer and supplier information, assembly
and test data drawings or royalty rights.

 

“Lead Investor” means the Investor designated as “Lead Investor” on Schedule I
hereto.

 

“Lien” means, with respect to any Property, any mortgage, pledge, hypothecation,
assignment, deposit arrangement, security interest, tax lien, financing
statement, pledge, charge, or other lien, charge, easement, encumbrance,
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever on or with respect to such Property (including,
without limitation, any conditional sale or other title retention agreement
having substantially the same economic effect as any of the foregoing).

 

“Market Price” means, as of a particular date, the average of the daily VWAP on
each of the five (5) consecutive Trading Days occurring immediately prior to
(but not including) such date.

 

“Material Adverse Effect” means an effect that is material and adverse to
(i) the consolidated business, properties, assets, operations, results of
operations, financial condition or prospects, of the Company and its
Subsidiaries taken as a whole, or (ii) the ability of the Company to perform its
obligations under this Agreement or the other Transaction Documents (as defined
below).

 

“Material Contracts” means, as to the Company, any agreement required pursuant
to Item 601 of Regulation S-B or Item 601 of Regulation S-K, as applicable,
promulgated under the Securities Act to be filed as an exhibit to any report,
schedule, registration statement or definitive proxy statement filed or required
to be filed by the Company with the Commission under the Exchange Act or any
rule or regulation promulgated thereunder, and any and all amendments,
modifications, supplements, renewals or restatements thereof.

 

“NASD” means the National Association of Securities Dealers, Inc.

 

“Pension Plan” means an employee benefit plan (as defined in ERISA) maintained
by the Company for employees of the Company or any of its Affiliates.

 

“Permitted Liens” means the following:

 

(A)                                  ENCUMBRANCES CONSISTING OF EASEMENTS,
RIGHTS-OF-WAY, ZONING RESTRICTIONS OR OTHER RESTRICTIONS ON THE USE OF REAL
PROPERTY OR IMPERFECTIONS TO TITLE THAT DO NOT (INDIVIDUALLY OR IN THE
AGGREGATE) MATERIALLY IMPAIR THE ABILITY OF THE COMPANY OR ANY OF THE COMPANY
SUBSIDIARIES TO USE SUCH PROPERTY IN ITS BUSINESSES, AND NONE OF WHICH IS
VIOLATED IN ANY MATERIAL RESPECT BY EXISTING OR PROPOSED STRUCTURES OR LAND USE;

 

(B)                                 LIENS FOR TAXES, ASSESSMENTS OR OTHER
GOVERNMENTAL CHARGES (INCLUDING WITHOUT LIMITATION IN CONNECTION WITH WORKERS’
COMPENSATION AND UNEMPLOYMENT INSURANCE) THAT ARE NOT DELINQUENT OR WHICH ARE
BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS, WHICH PROCEEDINGS HAVE
THE EFFECT OF PREVENTING THE FORFEITURE OR SALE OF THE PROPERTY SUBJECT TO SUCH

 

4

--------------------------------------------------------------------------------


 

Liens, and for which adequate reserves (as determined in accordance with GAAP)
have been established;

 

(C)                                  LIENS OF MECHANICS, MATERIALMEN,
WAREHOUSEMEN, CARRIERS, LANDLORDS OR OTHER SIMILAR STATUTORY LIENS SECURING
OBLIGATIONS THAT ARE NOT YET DUE AND ARE INCURRED IN THE ORDINARY COURSE OF
BUSINESS OR WHICH ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS,
WHICH PROCEEDINGS HAVE THE EFFECT OF PREVENTING THE FORFEITURE OR SALE OF THE
PROPERTY SUBJECT TO SUCH LIENS, FOR WHICH ADEQUATE RESERVES (AS DETERMINED IN
ACCORDANCE WITH GAAP) HAVE BEEN ESTABLISHED; AND

 

(D)                                 LIENS IN AN AMOUNT NOT TO EXCEED $5.0
MILLION.

 

“Person” means any individual, corporation, trust, association, company,
partnership, joint venture, limited liability company, joint stock company,
Governmental Authority or other entity.

 

“Principal Market” means the principal exchange or market on which the Common
Stock is listed or traded.

 

“Property” means property and/or assets of all kinds, whether real, personal or
mixed, tangible or intangible (including, without limitation, all rights
relating thereto).

 

“Pro Rata Share” means, with respect to an Investor, the ratio determined by
dividing (i) the number of Shares purchased hereunder by such Investor by
(ii) the aggregate number of Shares purchased hereunder by all of the Investors.

 

“Purchase Price” means, with respect to an Investor, the number of Shares
purchased by such Investor at the Closing multiplied by $2.98 (subject to
adjustment as provided herein).

 

“Registrable Securities” has the meaning set forth in the Registration Rights
Agreement.

 

“Rule 144” means Rule 144 under the Securities Act or any successor provision.

 

“SEC Documents” has the meaning specified in Section 3.4 of this Agreement.

 

“Securities” has the meaning specified in the preamble to this Agreement.

 

“Stockholder Approval” means the affirmative vote by the holders of a majority
of the votes cast (including a majority of the votes cast by each class entitled
to vote as a separate class) at a meeting of the Company’s stockholders
approving the issuance of Common Stock in excess of the Cap Amount.

 

“Subsequent Placement” means the issuance, sale, exchange, or agreement or
obligation to issue, sell or exchange or reserve, or agreement to or set aside
for issuance, sale or exchange, any Equity Securities, other than in connection
with bona fide licensing or other

 

5

--------------------------------------------------------------------------------


 

strategic transactions not for the primary purpose of raising equity capital
approved by the Board of Directors.

 

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which at least a majority of the outstanding shares of stock or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors (or Persons performing similar functions) of
such corporation or entity (regardless of whether or not at the time, in the
case of a corporation, stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time directly or indirectly owned or controlled by such
Person or one or more of its Subsidiaries or by such Person and one or more of
its Subsidiaries.

 

“Trading Day” means any day on which the Common Stock is purchased and sold on
the Principal Market.

 

“Transaction Documents” means, collectively, this Agreement, the Registration
Rights Agreement, the Warrants, and all other agreements, documents and other
instruments executed and delivered by or on behalf of the Company or any of its
officers at the Closing.

 

“VWAP” on a Trading Day means the volume weighted average price of the Common
Stock for such Trading Day on the Principal Market as reported by Bloomberg
Financial Markets or, if Bloomberg Financial Markets is not then reporting such
prices, by a comparable reporting service of national reputation selected by the
Investors and reasonably satisfactory to the Company.  If the VWAP cannot be
calculated for the Common Stock on such Trading Day on any of the foregoing
bases, then the Company shall submit such calculation to an independent
investment banking firm of national reputation reasonably acceptable to the
Investors, and shall cause such investment banking firm to perform such
determination and notify the Company and the Investors of the results of
determination no later than two (2) Business Days from the time such calculation
was submitted to it by the Company.  All such determinations shall be
appropriately adjusted for any stock dividend, stock split or other similar
transaction during such period.

 


1.3                                 OTHER DEFINITIONAL PROVISIONS.  ALL
DEFINITIONS CONTAINED IN THIS AGREEMENT ARE EQUALLY APPLICABLE TO THE SINGULAR
AND PLURAL FORMS OF THE TERMS DEFINED.  THE WORDS “HEREOF”, “HEREIN” AND
“HEREUNDER” AND WORDS OF SIMILAR IMPORT REFERRING TO THIS AGREEMENT REFER TO
THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT.

 

2.             REPRESENTATIONS AND WARRANTIES OF EACH INVESTOR.

 

Each Investor (with respect to itself only) hereby represents and warrants to
the Company and agrees with the Company that, as of the Execution Date:

 


2.1                                 AUTHORIZATION; ENFORCEABILITY.  SUCH
INVESTOR IS DULY AND VALIDLY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF THE JURISDICTION OF ITS INCORPORATION OR ORGANIZATION AS SET
FORTH BELOW SUCH INVESTOR’S NAME ON THE SIGNATURE PAGE HEREOF.  SUCH INVESTOR
HAS THE REQUISITE CORPORATE POWER AND AUTHORITY TO PURCHASE THE SHARES AND
WARRANT TO BE PURCHASED BY IT HEREUNDER AND TO EXECUTE, DELIVER AND PERFORM ITS
OBLIGATIONS PURSUANT TO THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS TO
WHICH IT IS A PARTY.  THIS AGREEMENT

 

6

--------------------------------------------------------------------------------


 

constitutes, and upon execution and delivery thereof, each other Transaction
Document to which such Investor is a party will constitute, such Investor’s
valid and legally binding obligation, enforceable in accordance with its terms,
subject to (i) applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws of general application relating
to or affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity.


 


2.2                                 ACCREDITED INVESTOR.  SUCH INVESTOR (I) IS
AN “ACCREDITED INVESTOR” AS THAT TERM IS DEFINED IN RULE 501 OF REGULATION D,
(II) WAS NOT FORMED OR ORGANIZED FOR THE SPECIFIC PURPOSE OF MAKING AN
INVESTMENT IN THE COMPANY, AND (III) IS ACQUIRING THE SECURITIES SOLELY FOR ITS
OWN ACCOUNT AND NOT WITH A PRESENT VIEW TO THE PUBLIC RESALE OR DISTRIBUTION OF
ALL OR ANY PART THEREOF, EXCEPT PURSUANT TO SALES THAT ARE REGISTERED UNDER, OR
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF, THE SECURITIES ACT AND/OR SALES
REGISTERED UNDER THE SECURITIES ACT; PROVIDED, HOWEVER, THAT IN MAKING SUCH
REPRESENTATION, SUCH INVESTOR RESERVES THE RIGHT TO SELL, TRANSFER OR OTHERWISE
DISPOSE OF THE SECURITIES IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT
AND WITH FEDERAL AND STATE SECURITIES LAWS APPLICABLE TO SUCH SALE, TRANSFER OR
DISPOSITION. SUCH INVESTOR CAN BEAR THE ECONOMIC RISK OF A TOTAL LOSS OF ITS
INVESTMENT IN THE SECURITIES AND HAS SUCH KNOWLEDGE AND EXPERIENCE IN BUSINESS
AND FINANCIAL MATTERS SO AS TO ENABLE IT TO UNDERSTAND THE RISKS OF AND FORM AN
INVESTMENT DECISION WITH RESPECT TO ITS INVESTMENT IN THE SECURITIES.


 


2.3                                 INFORMATION.  INVESTOR ACKNOWLEDGES THAT IT
HAS BEEN PROVIDED WITH INFORMATION REGARDING THE BUSINESS, OPERATIONS AND
FINANCIAL CONDITION OF THE COMPANY AND HAS, PRIOR TO THE EXECUTION DATE, BEEN
GRANTED THE OPPORTUNITY TO ASK QUESTIONS OF AND RECEIVE ANSWERS FROM
REPRESENTATIVES OF THE COMPANY, ITS OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS
CONCERNING THE COMPANY IN ORDER FOR SUCH INVESTOR TO MAKE AN INFORMED DECISION
WITH RESPECT TO ITS INVESTMENT IN THE SHARES AND WARRANTS.  NEITHER SUCH
INFORMATION NOR ANY OTHER INVESTIGATION CONDUCTED BY SUCH INVESTOR OR ANY OF ITS
REPRESENTATIVES SHALL MODIFY, AMEND OR OTHERWISE AFFECT SUCH INVESTOR’S RIGHT TO
RELY ON THE COMPANY’S REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS
AGREEMENT.


 


2.4                                 LIMITATIONS ON DISPOSITION.  SUCH INVESTOR
ACKNOWLEDGES THAT, EXCEPT AS PROVIDED IN THE REGISTRATION RIGHTS AGREEMENT, THE
SECURITIES HAVE NOT BEEN AND ARE NOT BEING REGISTERED UNDER THE SECURITIES ACT
AND MAY NOT BE TRANSFERRED OR RESOLD WITHOUT REGISTRATION UNDER THE SECURITIES
ACT OR UNLESS PURSUANT TO AN EXEMPTION THEREFROM.


 


2.5                                 LEGEND.  SUCH INVESTOR UNDERSTANDS THAT THE
CERTIFICATES REPRESENTING THE SECURITIES MAY BEAR AT ISSUANCE A RESTRICTIVE
LEGEND IN SUBSTANTIALLY THE FOLLOWING FORM:


 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), or the securities
laws of any state, and may not be offered or sold unless a registration
statement under the Securities Act and applicable state securities laws shall
have become effective with regard thereto, or an exemption from registration
under the Securities Act and applicable state securities laws is available in
connection with such offer or sale.”

 

7

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, it is agreed that, as long as (A) the resale or
transfer (including without limitation a pledge) of any of the Securities is
registered pursuant to an effective registration statement, (B) such Securities
have been sold pursuant to Rule 144, or (C) such Securities are eligible for
resale under Rule 144(k) or any successor provision, such Securities shall be
issued without any legend or other restrictive language and, with respect to
Securities upon which such legend is stamped, the Company shall issue new
certificates without such legend to the holder upon request; provided that, in
the case of clause (B) and (C), such holder provides customary documentation
reasonably acceptable to the Company.

 


2.6                                 RELIANCE ON EXEMPTIONS.  SUCH INVESTOR
UNDERSTANDS THAT THE SECURITIES ARE BEING OFFERED AND SOLD TO IT IN RELIANCE
UPON SPECIFIC EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF U.S. FEDERAL AND
STATE SECURITIES LAWS AND THAT THE COMPANY IS RELYING UPON THE TRUTH AND
ACCURACY OF THE REPRESENTATIONS AND WARRANTIES OF SUCH INVESTOR SET FORTH IN
THIS SECTION 2 IN ORDER TO DETERMINE THE AVAILABILITY OF SUCH EXEMPTIONS AND THE
ELIGIBILITY OF SUCH INVESTOR TO ACQUIRE THE SECURITIES.


 


2.7                                 NON-AFFILIATE STATUS; COMMON STOCK
OWNERSHIP.  SUCH INVESTOR IS NOT AN AFFILIATE OF THE COMPANY OR OF ANY OTHER
INVESTOR AND IS NOT ACTING IN ASSOCIATION OR CONCERT WITH ANY OTHER PERSON IN
REGARD TO ITS PURCHASE OF THE SECURITIES OR OTHERWISE IN RESPECT OF THE
COMPANY.  SUCH INVESTOR’S INVESTMENT IN THE SECURITIES IS NOT FOR THE PURPOSE OF
ACQUIRING, DIRECTLY OR INDIRECTLY, CONTROL OF, AND IT HAS NO INTENT TO ACQUIRE
OR EXERCISE CONTROL OF, THE COMPANY OR TO INFLUENCE THE DECISIONS OR POLICIES OF
THE BOARD OF DIRECTORS.


 


2.8                                 FEES.  SUCH INVESTOR IS NOT OBLIGATED TO PAY
ANY COMPENSATION OR OTHER FEE, COST OR RELATED EXPENDITURE TO ANY UNDERWRITER,
BROKER, AGENT OR OTHER REPRESENTATIVE IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY.


 


2.9                                 NO CONFLICTS.  THE EXECUTION AND PERFORMANCE
OF THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY DO
NOT CONFLICT IN ANY MATERIAL RESPECT WITH ANY AGREEMENT TO WHICH SUCH INVESTOR
IS A PARTY OR IS BOUND THEREBY, ANY COURT ORDER OR JUDGMENT APPLICABLE TO SUCH
INVESTOR, OR THE CONSTITUENT DOCUMENTS OF SUCH INVESTOR.


 


2.10                           NO GOVERNMENTAL REVIEW.  SUCH INVESTOR
UNDERSTANDS THAT NO U.S. FEDERAL OR STATE AGENCY OR ANY OTHER GOVERNMENTAL
AUTHORITY HAS PASSED ON OR MADE ANY RECOMMENDATION OR ENDORSEMENT OF THE
SECURITIES OR THE FAIRNESS OR SUITABILITY OF THE INVESTMENT IN THE SECURITIES
NOR HAVE SUCH AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THE OFFERING OF
THE SECURITIES.


 


2.11                           NO GENERAL SOLICITATION.  INVESTOR IS NOT
PURCHASING THE SECURITIES AS A RESULT OF ANY ADVERTISEMENT, ARTICLE, NOTICE OR
OTHER COMMUNICATION PUBLISHED IN A NEWSPAPER OR MAGAZINE OR SIMILAR MEDIA OR
BROADCAST OVER TELEVISION OR RADIO, WHETHER CLOSED CIRCUIT, OR GENERALLY
AVAILABLE, OR ANY SEMINAR, MEETING OR OTHER CONFERENCE WHOSE ATTENDEES WERE
INVITED BY ANY GENERAL SOLICITATION OR GENERAL ADVERTISING.


 


2.12                           SHORT SALES.  BETWEEN THE TIME INVESTOR LEARNED
OF THE OFFERING, AND THE PUBLIC ANNOUNCEMENT OF THE OFFERING, INVESTOR HAS NOT
AND WILL NOT, DIRECTLY OR INDIRECTLY, OFFER, SELL, PLEDGE, TRANSFER OR OTHERWISE
DISPOSE OF (OR SOLICIT ANY OFFERS TO BUY, PURCHASE OR OTHERWISE ACQUIRE OR TAKE
A PLEDGE OF) ANY OF THE SECURITIES, NOR WILL INVESTOR ENGAGE IN ANY SHORT SALE
THAT

 

8

--------------------------------------------------------------------------------


 

results in a disposition of the Securities (including the Warrant Shares) by
Investor, except in compliance with the Securities Act and the rules and
regulations thereunder and any applicable state securities laws.


 


2.13                           RELIANCE ON INFORMATION.  INVESTOR HAS, IN
CONNECTION WITH INVESTOR’S DECISION TO PURCHASE SECURITIES, NOT RELIED UPON ANY
REPRESENTATIONS OR OTHER INFORMATION (WHETHER ORAL OR WRITTEN) OTHER THAN AS SET
FORTH IN THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY CONTAINED HEREIN AND
THE SEC DOCUMENTS, AND INVESTOR HAS, WITH RESPECT TO ALL MATTERS RELATING TO
THIS AGREEMENT AND THE OFFER AND SALE OF SECURITIES, RELIED SOLELY UPON THE
ADVICE OF SUCH INVESTOR’S OWN COUNSEL AND HAS NOT RELIED UPON OR CONSULTED
COUNSEL OF THE COMPANY.


 


2.14                           ACKNOWLEDGEMENTS REGARDING PLACEMENT AGENT. 
INVESTOR ACKNOWLEDGES THAT THE PLACEMENT AGENTS ARE ACTING AS THE EXCLUSIVE
PLACEMENT AGENTS ON A “BEST EFFORTS” BASIS FOR THE SECURITIES BEING OFFERED
HEREBY AND WILL BE COMPENSATED BY THE COMPANY FOR ACTING IN SUCH CAPACITY. 
INVESTOR REPRESENTS THAT (I) INVESTOR WAS CONTACTED REGARDING THE SALE OF THE
SECURITIES BY THE PLACEMENT AGENT (OR AN AUTHORIZED AGENT OR REPRESENTATIVE
THEREOF) AND (II) NO SECURITIES WERE OFFERED OR SOLD TO IT BY MEANS OF ANY FORM
OF GENERAL SOLICITATION OR GENERAL ADVERTISING.

 

3.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The Company
hereby represents and warrants to each Investor and agrees with each Investor
that, as of the Execution Date:

 


3.1                                 ORGANIZATION, GOOD STANDING AND
QUALIFICATION.  THE COMPANY IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF DELAWARE AND HAS ALL REQUISITE POWER AND
AUTHORITY TO CARRY ON ITS BUSINESS AS NOW CONDUCTED.  THE COMPANY IS DULY
QUALIFIED TO TRANSACT BUSINESS AND IS IN GOOD STANDING IN EACH JURISDICTION IN
WHICH IT CONDUCTS BUSINESS EXCEPT WHERE THE FAILURE SO TO QUALIFY HAS NOT HAD OR
WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THE COMPANY
DOES NOT HAVE ANY OPERATING SUBSIDIARIES.


 


3.2                                 AUTHORIZATION; CONSENTS.  THE COMPANY HAS
THE REQUISITE CORPORATE POWER AND AUTHORITY TO ENTER INTO AND PERFORM ITS
OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS, TO ISSUE AND SELL THE SHARES AND
THE WARRANTS TO THE INVESTORS IN ACCORDANCE WITH THE TERMS HEREOF AND THEREOF,
AND TO ISSUE THE WARRANT SHARES UPON EXERCISE OF THE WARRANTS.  NO FURTHER
CONSENT OR AUTHORIZATION OF THE COMPANY, ITS BOARD OF DIRECTORS, ANY
GOVERNMENTAL AUTHORITY OR ORGANIZATION, OR ANY OTHER PERSON OR ENTITY IS
REQUIRED (PURSUANT TO ANY RULE OF THE NATIONAL MARKET OR OTHERWISE (OTHER THAN
(X) STOCKHOLDER APPROVAL, AND (Y) SUCH APPROVAL AS MAY BE REQUIRED UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS IN RESPECT OF THE
REGISTRATION RIGHTS AGREEMENT) EXCEPT FOR SUCH CONSENTS OR AUTHORIZATIONS THAT
WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


3.3                                 ENFORCEMENT.  THIS AGREEMENT HAS BEEN AND,
AT OR PRIOR TO THE CLOSING, EACH OTHER TRANSACTION DOCUMENT TO BE DELIVERED AT
THE CLOSING WILL BE, DULY EXECUTED AND DELIVERED BY THE COMPANY. THIS AGREEMENT
CONSTITUTES AND, UPON THE EXECUTION AND DELIVERY THEREOF BY THE COMPANY, EACH
OTHER TRANSACTION DOCUMENT WILL CONSTITUTE THE VALID AND LEGALLY BINDING
OBLIGATION OF THE COMPANY, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS,
SUBJECT TO (I) APPLICABLE BANKRUPTCY, INSOLVENCY, FRAUDULENT TRANSFER,
MORATORIUM, REORGANIZATION OR OTHER

 

9

--------------------------------------------------------------------------------


 

similar laws of general application relating to or affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity.


 


3.4                                 DISCLOSURE DOCUMENTS; AGREEMENTS; FINANCIAL
STATEMENTS; OTHER INFORMATION.  THE COMPANY IS SUBJECT TO THE REPORTING
REQUIREMENTS OF THE EXCHANGE ACT AND HAS FILED WITH THE COMMISSION ALL REPORTS,
SCHEDULES, REGISTRATION STATEMENTS AND DEFINITIVE PROXY STATEMENTS THAT THE
COMPANY WAS REQUIRED TO FILE WITH THE COMMISSION ON OR AFTER DECEMBER 31, 2004
(COLLECTIVELY, THE “SEC DOCUMENTS”).  THE COMPANY IS NOT AWARE OF ANY EVENT
OCCURRING OR EXPECTED TO OCCUR ON OR PRIOR TO THE CLOSING DATE (OTHER THAN THE
TRANSACTIONS EFFECTED HEREBY) THAT WOULD REQUIRE THE FILING OF, OR WITH RESPECT
TO WHICH THE COMPANY INTENDS TO FILE, A FORM 8-K WITHIN FIVE (5) BUSINESS DAYS
AFTER THE CLOSING.  EACH SEC DOCUMENT, AS OF THE DATE OF THE FILING THEREOF WITH
THE COMMISSION (OR IF AMENDED OR SUPERSEDED BY A FILING PRIOR TO THE EXECUTION
DATE, THEN ON THE DATE OF SUCH AMENDING OR SUPERSEDING FILING), COMPLIED IN ALL
MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE SECURITIES ACT OR EXCHANGE ACT,
AS APPLICABLE, AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER AND, AS OF
THE DATE OF SUCH FILING (OR IF AMENDED OR SUPERSEDED BY A FILING PRIOR TO THE
EXECUTION DATE, THEN ON THE DATE OF SUCH FILING), SUCH SEC DOCUMENT (INCLUDING
ALL EXHIBITS AND SCHEDULES THERETO AND DOCUMENTS INCORPORATED BY REFERENCE
THEREIN) DID NOT CONTAIN AN UNTRUE STATEMENT OF MATERIAL FACT OR OMIT TO STATE A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING.  ALL DOCUMENTS REQUIRED TO BE FILED AS EXHIBITS TO THE SEC DOCUMENTS
HAVE BEEN FILED AS REQUIRED.  EXCEPT AS SET FORTH IN THE DISCLOSURE DOCUMENTS,
THE COMPANY HAS NO LIABILITIES, CONTINGENT OR OTHERWISE, OTHER THAN LIABILITIES
INCURRED IN THE ORDINARY COURSE OF BUSINESS WHICH, UNDER GAAP, ARE NOT REQUIRED
TO BE REFLECTED IN THE FINANCIAL STATEMENTS INCLUDED IN THE DISCLOSURE DOCUMENTS
AND WHICH, INDIVIDUALLY OR IN THE AGGREGATE, ARE NOT MATERIAL TO THE
CONSOLIDATED BUSINESS OR FINANCIAL CONDITION OF THE COMPANY AND ITS SUBSIDIARIES
TAKEN AS A WHOLE.  AS OF THEIR RESPECTIVE DATES, THE FINANCIAL STATEMENTS OF THE
COMPANY INCLUDED IN THE SEC DOCUMENTS COMPLIED AS TO FORM IN ALL MATERIAL
RESPECTS WITH APPLICABLE ACCOUNTING REQUIREMENTS AND THE PUBLISHED RULES AND
REGULATIONS OF THE COMMISSION WITH RESPECT THERETO. SUCH FINANCIAL STATEMENTS
HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED AT THE TIMES AND
DURING THE PERIODS INVOLVED (EXCEPT (I) AS MAY BE OTHERWISE INDICATED IN SUCH
FINANCIAL STATEMENTS OR THE NOTES THERETO, OR (II) IN THE CASE OF UNAUDITED
INTERIM STATEMENTS, TO THE EXTENT THEY MAY EXCLUDE FOOTNOTES OR MAY BE CONDENSED
OR SUMMARY STATEMENTS) AND FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL
POSITION OF THE COMPANY AS OF THE DATES THEREOF AND THE RESULTS OF ITS
OPERATIONS AND CASH FLOWS FOR THE PERIODS THEN ENDED (SUBJECT, IN THE CASE OF
UNAUDITED STATEMENTS, TO NORMAL YEAR-END ADJUSTMENTS).


 


3.5                                 CAPITALIZATION.  THE CAPITALIZATION OF THE
COMPANY, INCLUDING ITS AUTHORIZED CAPITAL STOCK, THE NUMBER OF SHARES ISSUED AND
OUTSTANDING, THE NUMBER OF SHARES ISSUABLE AND RESERVED FOR ISSUANCE PURSUANT TO
THE COMPANY’S STOCK OPTION PLANS AND AGREEMENTS, THE NUMBER OF SHARES ISSUABLE
AND RESERVED FOR ISSUANCE PURSUANT TO SECURITIES (OTHER THAN THE WARRANTS)
EXERCISABLE FOR, OR CONVERTIBLE INTO OR EXCHANGEABLE FOR ANY SHARES OF COMMON
STOCK AND THE NUMBER OF SHARES INITIALLY TO BE RESERVED FOR ISSUANCE UPON
EXERCISE OF THE WARRANTS, IS AS SET FORTH IN THE DISCLOSURE DOCUMENTS.  THE
COMPANY HAS NOT ISSUED ANY CAPITAL STOCK SINCE SUCH FILING OTHER THAN PURSUANT
TO THE EXERCISE OF EMPLOYEE STOCK OPTIONS UNDER THE COMPANY’S STOCK OPTION PLANS
AND THE ISSUANCE OF SHARES OF COMMON STOCK TO EMPLOYEES PURSUANT TO THE
COMPANY’S EMPLOYEE STOCK PURCHASE PLAN.  ALL OUTSTANDING SHARES OF CAPITAL STOCK
OF THE

 

10

--------------------------------------------------------------------------------


 

Company have been, or upon issuance will be, validly issued, fully paid and
non-assessable.  No shares of the capital stock of the Company are subject to
preemptive rights or any other similar rights of the shareholders of the Company
or any Liens created by or through the Company.  Except as a result of the
purchase and sale of the Securities and except with respect to securities issued
pursuant to employee stock option plans or employee stock purchase plans, there
are no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into or exercisable or exchangeable for, any shares of capital stock
of the Company or any of its Subsidiaries, or arrangements by which the Company
or any of its Subsidiaries is or may become bound to issue additional shares of
capital stock of the Company or any of its Subsidiaries (whether pursuant to
anti-dilution, “reset” or other similar provisions).


 


3.6                                 DUE AUTHORIZATION; VALID ISSUANCE.  THE
SHARES ARE DULY AUTHORIZED AND RESERVED FOR ISSUANCE AND, WHEN ISSUED IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, WILL BE DULY AND VALIDLY ISSUED,
FULLY PAID AND NONASSESSABLE, FREE AND CLEAR OF ANY LIENS IMPOSED BY OR THROUGH
THE COMPANY OTHER THAN RESTRICTIONS ON TRANSFER PROVIDED FOR IN THE TRANSACTION
DOCUMENTS.  THE WARRANTS ARE DULY AUTHORIZED AND, WHEN ISSUED, SOLD AND
DELIVERED IN ACCORDANCE WITH THE TERMS HEREOF, WILL BE DULY AND VALIDLY ISSUED,
FULLY PAID AND NONASSESSABLE, FREE AND CLEAR OF ANY LIENS IMPOSED BY OR THROUGH
THE COMPANY OTHER THAN RESTRICTIONS ON TRANSFER PROVIDED FOR IN THE TRANSACTION
DOCUMENTS.  THE WARRANT SHARES ISSUABLE UNDER THE WARRANTS ARE DULY AUTHORIZED
AND RESERVED FOR ISSUANCE AND, WHEN ISSUED IN ACCORDANCE WITH THE TERMS OF THE
WARRANTS, WILL BE DULY AND VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, FREE
AND CLEAR OF ANY LIENS IMPOSED BY OR THROUGH THE COMPANY OTHER THAN RESTRICTIONS
ON TRANSFER PROVIDED FOR IN THE TRANSACTION DOCUMENTS.


 


3.7                                 NO CONFLICT.  THE COMPANY IS NOT IN
VIOLATION OF ANY PROVISIONS OF ITS CHARTER, BYLAWS OR ANY OTHER GOVERNING
DOCUMENT.  THE COMPANY IS NOT IN VIOLATION OF OR IN DEFAULT (AND NO EVENT HAS
OCCURRED WHICH, WITH NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE A
DEFAULT) UNDER ANY PROVISION OF ANY MATERIAL INSTRUMENT OR CONTRACT TO WHICH IT
IS A PARTY OR BY WHICH IT OR ANY OF ITS PROPERTY IS BOUND, OR IN VIOLATION OF
ANY PROVISION OF ANY GOVERNMENTAL REQUIREMENT APPLICABLE TO THE COMPANY, EXCEPT
FOR ANY VIOLATION OR DEFAULT THAT HAS NOT HAD OR WOULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THE (I) EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS AND
(II) CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY (INCLUDING
WITHOUT LIMITATION, THE ISSUANCE OF THE SHARES AND THE WARRANTS AND THE
RESERVATION FOR ISSUANCE AND ISSUANCE OF THE WARRANT SHARES) WILL NOT RESULT IN
ANY VIOLATION OF ANY PROVISIONS OF THE COMPANY’S CHARTER, BYLAWS OR ANY OTHER
GOVERNING DOCUMENT OR IN A DEFAULT UNDER ANY PROVISION OF ANY MATERIAL
INSTRUMENT OR CONTRACT TO WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF ITS
PROPERTY IS BOUND, OR IN VIOLATION OF ANY PROVISION OF ANY GOVERNMENTAL
REQUIREMENT APPLICABLE TO THE COMPANY (OTHER THAN ANY PROVISION UNDER THE
RULES OF THE PRINCIPAL MARKET REQUIRING PRIOR NOTICE TO THE PRINCIPAL MARKET OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS) OR BE IN CONFLICT WITH OR CONSTITUTE, WITH OR WITHOUT THE PASSAGE OF
TIME AND GIVING OF NOTICE, EITHER A DEFAULT UNDER ANY SUCH PROVISION, INSTRUMENT
OR CONTRACT OR AN EVENT WHICH RESULTS IN THE CREATION OF ANY LIEN UPON ANY
ASSETS OF THE COMPANY OR THE TRIGGERING OF ANY PREEMPTIVE OR ANTI-DILUTION
RIGHTS (INCLUDING WITHOUT LIMITATION PURSUANT TO ANY “RESET” OR SIMILAR
PROVISIONS) OR RIGHTS OF FIRST REFUSAL OR FIRST OFFER, OR ANY OTHER RIGHTS THAT
WOULD ALLOW OR PERMIT THE HOLDERS OF THE COMPANY’S SECURITIES TO PURCHASE SHARES
OF COMMON STOCK OR OTHER SECURITIES OF THE COMPANY (WHETHER PURSUANT TO A

 

11

--------------------------------------------------------------------------------


 

shareholder rights plan provision or otherwise), on the part of holders of the
Company’s securities.


 


3.8                                 FINANCIAL CONDITION; TAXES; LITIGATION.


 


3.8.1                        THE FINANCIAL CONDITION OF THE COMPANY AND EACH
COMPANY SUBSIDIARY IS, IN ALL MATERIAL RESPECTS, AS DESCRIBED IN THE DISCLOSURE
DOCUMENTS, EXCEPT FOR CHANGES IN THE ORDINARY COURSE OF BUSINESS AND NORMAL
YEAR-END ADJUSTMENTS THAT ARE NOT, IN THE AGGREGATE, MATERIALLY ADVERSE TO THE
CONSOLIDATED BUSINESS OR FINANCIAL CONDITION OF THE COMPANY AND ITS SUBSIDIARIES
TAKEN AS A WHOLE.  THERE HAS BEEN NO (I) MATERIAL ADVERSE CHANGE TO THE
BUSINESS, OPERATIONS, PROPERTIES, FINANCIAL CONDITION, OR RESULTS OF OPERATIONS
OF THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE SINCE THE DATE OF THE
COMPANY’S MOST RECENT AUDITED FINANCIAL STATEMENTS CONTAINED IN THE DISCLOSURE
DOCUMENTS OR (II) CHANGE BY THE COMPANY IN ITS ACCOUNTING PRINCIPLES, POLICIES
AND METHODS EXCEPT AS REQUIRED BY CHANGES IN GAAP.


 


3.8.2                        THE COMPANY HAS PREPARED IN GOOD FAITH AND DULY AND
TIMELY FILED ALL TAX RETURNS REQUIRED TO BE FILED BY IT AND SUCH RETURNS ARE
COMPLETE AND ACCURATE IN ALL MATERIAL RESPECTS AND THE COMPANY HAS PAID ALL
TAXES REQUIRED TO HAVE BEEN PAID BY IT, EXCEPT FOR TAXES WHICH IT REASONABLY
DISPUTES IN GOOD FAITH OR THE FAILURE OF WHICH TO PAY HAS NOT HAD OR WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


3.8.3                        THE COMPANY IS NOT THE SUBJECT OF ANY PENDING OR,
TO THE COMPANY’S KNOWLEDGE, THREATENED INQUIRY, INVESTIGATION OR ADMINISTRATIVE
OR LEGAL PROCEEDING BY THE INTERNAL REVENUE SERVICE, THE TAXING AUTHORITIES OF
ANY STATE OR LOCAL JURISDICTION, THE COMMISSION, THE NASD, ANY STATE SECURITIES
COMMISSION OR OTHER GOVERNMENTAL AUTHORITY.


 


3.8.4                        EXCEPT AS DISCLOSED IN THE DISCLOSURE DOCUMENTS,
THERE IS NO MATERIAL CLAIM, LITIGATION OR ADMINISTRATIVE PROCEEDING PENDING, OR,
TO THE COMPANY’S KNOWLEDGE, THREATENED OR CONTEMPLATED, AGAINST THE COMPANY, OR
AGAINST ANY OFFICER, DIRECTOR OR EMPLOYEE OF THE COMPANY IN CONNECTION WITH SUCH
PERSON’S EMPLOYMENT THEREWITH.  THE COMPANY IS NOT A PARTY TO OR SUBJECT TO THE
PROVISIONS OF, ANY ORDER, WRIT, INJUNCTION, JUDGMENT OR DECREE OF ANY COURT OR
GOVERNMENT AUTHORITY WHICH HAS HAD OR WOULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


3.9                                 FORM S-3.  THE COMPANY IS ELIGIBLE TO
REGISTER THE SHARES AND WARRANT SHARES FOR RESALE IN A SECONDARY OFFERING BY
EACH INVESTOR ON A REGISTRATION STATEMENT ON FORM S-3 UNDER THE SECURITIES ACT.
TO THE COMPANY’S KNOWLEDGE, THERE EXIST NO FACTS OR CIRCUMSTANCES (INCLUDING
WITHOUT LIMITATION ANY REQUIRED APPROVALS OR WAIVERS OF ANY CIRCUMSTANCES THAT
MAY DELAY OR PREVENT THE OBTAINING OF ACCOUNTANT’S CONSENTS) THAT COULD
REASONABLY BE EXPECTED TO PROHIBIT OR DELAY THE PREPARATION, FILING OR
EFFECTIVENESS OF SUCH REGISTRATION STATEMENT.


 


3.10                           ACKNOWLEDGEMENT OF DILUTION.  THE COMPANY
ACKNOWLEDGES THAT THE ISSUANCE OF WARRANT SHARES UPON EXERCISE OF THE WARRANTS
MAY RESULT IN DILUTION OF THE OUTSTANDING SHARES OF COMMON STOCK, WHICH DILUTION
MAY BE SUBSTANTIAL UNDER CERTAIN MARKET CONDITIONS.

 

12

--------------------------------------------------------------------------------


 


3.11                           INTELLECTUAL PROPERTY.


 

(A)                                  THE COMPANY OWNS, FREE AND CLEAR OF CLAIMS
OR RIGHTS OR ANY OTHER PERSON, WITH FULL RIGHT TO USE, SELL, LICENSE,
SUBLICENSE, DISPOSE OF, AND BRING ACTIONS FOR INFRINGEMENT OF, OR, TO THE
KNOWLEDGE OF THE COMPANY, HAS ACQUIRED LICENSES OR OTHER RIGHTS TO USE, ALL
INTELLECTUAL PROPERTY NECESSARY FOR THE CONDUCT OF ITS RESPECTIVE BUSINESS AS
PRESENTLY CONDUCTED (OTHER THAN WITH RESPECT TO SOFTWARE WHICH IS GENERALLY
COMMERCIALLY AVAILABLE AND NOT USED OR INCORPORATED INTO THE COMPANY’S PRODUCTS
AND OPEN SOURCE SOFTWARE WHICH MAY BE SUBJECT TO ONE OR MORE “GENERAL PUBLIC”
LICENSES).

 

(B)                                 THE BUSINESS OF THE COMPANY AS PRESENTLY
CONDUCTED AND THE PRODUCTION, MARKETING, LICENSING, USE AND SERVICING OF ANY
PRODUCTS OR SERVICES OF THE COMPANY DO NOT, TO THE KNOWLEDGE OF THE COMPANY,
INFRINGE OR CONFLICT WITH ANY PATENT, TRADEMARK, COPYRIGHT, OR TRADE SECRET
RIGHTS OF ANY THIRD PARTIES OR ANY OTHER INTELLECTUAL PROPERTY OF ANY THIRD
PARTIES IN ANY MATERIAL RESPECT.  THE COMPANY HAS NOT RECEIVED WRITTEN NOTICE
FROM ANY THIRD PARTY ASSERTING THAT ANY INTELLECTUAL PROPERTY OWNED OR LICENSED
BY THE COMPANY, OR WHICH THE COMPANY OTHERWISE HAS THE RIGHT TO USE, IS INVALID
OR UNENFORCEABLE BY THE COMPANY AND, TO THE COMPANY’S KNOWLEDGE, THERE IS NO
VALID BASIS FOR ANY SUCH CLAIM (WHETHER OR NOT PENDING OR THREATENED).

 

(C)                                  NO CLAIM IS PENDING OR, TO THE COMPANY’S
KNOWLEDGE, THREATENED AGAINST THE COMPANY NOR HAS THE COMPANY RECEIVED ANY
WRITTEN NOTICE OR OTHER WRITTEN CLAIM FROM ANY PERSON ASSERTING THAT ANY OF THE
COMPANY’S PRESENT ACTIVITIES INFRINGE OR MAY INFRINGE IN ANY MATERIAL RESPECT
ANY INTELLECTUAL PROPERTY OF SUCH PERSON, AND THE COMPANY IS NOT AWARE OF ANY
INFRINGEMENT BY ANY OTHER PERSON OF ANY MATERIAL RIGHTS OF THE COMPANY UNDER ANY
INTELLECTUAL PROPERTY RIGHTS.

 

(D)                                 ALL LICENSES OR OTHER AGREEMENTS UNDER WHICH
THE COMPANY IS GRANTED INTELLECTUAL PROPERTY (EXCLUDING LICENSES TO USE SOFTWARE
UTILIZED IN THE COMPANY’S OR SUCH SUBSIDIARY’S INTERNAL OPERATIONS AND WHICH IS
GENERALLY COMMERCIALLY AVAILABLE) ARE IN FULL FORCE AND EFFECT AND, TO THE
COMPANY’S KNOWLEDGE, THERE IS NO MATERIAL DEFAULT BY ANY PARTY THERETO.  THE
COMPANY HAS NO REASON TO BELIEVE THAT THE LICENSORS UNDER SUCH LICENSES AND
OTHER AGREEMENTS DO NOT HAVE AND DID NOT HAVE ALL REQUISITE POWER AND AUTHORITY
TO GRANT THE RIGHTS TO THE INTELLECTUAL PROPERTY PURPORTED TO BE GRANTED
THEREBY.

 

(E)                                  ALL LICENSES OR OTHER AGREEMENTS UNDER
WHICH THE COMPANY HAS GRANTED RIGHTS TO INTELLECTUAL PROPERTY TO OTHERS
(INCLUDING ALL END-USER AGREEMENTS) ARE (I) IN FULL FORCE AND EFFECT, (II) NOT
SUBJECT TO MATERIAL DEFAULT BY THE COMPANY, AND (III) TO THE COMPANY’S
KNOWLEDGE, NOT SUBJECT TO MATERIAL DEFAULT BY ANY OTHER PARTY THERETO.

 

(F)                                    THE COMPANY HAS TAKEN ALL STEPS REQUIRED
IN ACCORDANCE WITH COMMERCIALLY REASONABLE BUSINESS PRACTICE TO ESTABLISH AND
PRESERVE THEIR OWNERSHIP IN THEIR OWNED INTELLECTUAL PROPERTY AND TO KEEP
CONFIDENTIAL ALL MATERIAL TECHNICAL INFORMATION DEVELOPED BY OR BELONGING TO THE
COMPANY WHICH HAS NOT BEEN PATENTED OR COPYRIGHTED.  TO THE COMPANY’S KNOWLEDGE,
THE COMPANY IS NOT MAKING ANY UNLAWFUL USE OF ANY INTELLECTUAL PROPERTY OF ANY
OTHER PERSON, INCLUDING, WITHOUT LIMITATION, ANY FORMER EMPLOYER OF ANY PAST OR
PRESENT EMPLOYEES OF THE COMPANY.  TO THE COMPANY’S KNOWLEDGE, NEITHER THE
COMPANY, ANY OF ITS SUBSIDIARIES NOR ANY OF THEIR RESPECTIVE EMPLOYEES HAS ANY
AGREEMENTS OR ARRANGEMENTS WITH FORMER EMPLOYERS OF SUCH EMPLOYEES RELATING TO
ANY INTELLECTUAL PROPERTY OF SUCH EMPLOYERS, WHICH

 

13

--------------------------------------------------------------------------------


 

materially interfere or conflict with the performance of such employee’s duties
for the Company or its Subsidiaries or result in any former employers of such
employees having any rights in, or claims on, the Company’s or any of its
Subsidiaries’ Intellectual Property.  Each current employee of the Company and
of each of its Subsidiaries has executed agreements regarding confidentiality,
proprietary information and assignment of inventions and copyrights to the
Company or its Subsidiaries, each independent contractor or consultant of the
Company and of each of its Subsidiaries has executed agreements regarding
confidentiality and proprietary information, and neither the Company nor any of
its Subsidiaries has received written notice that any employee, consultant or
independent contractor is in violation of any agreement or in breach of any
agreement or arrangement with former or present employers relating to
proprietary information or assignment of inventions.  Without limiting the
foregoing: (i) the Company and each of its Subsidiaries has taken reasonable
security measures to guard against unauthorized disclosure or use of any of its
Intellectual Property that is confidential or proprietary; and (ii) the Company
has no reason to believe that any Person (including, without limitation, any
former employee or consultant of the Company or of any of its Subsidiaries) has
unauthorized possession of any of its Intellectual Property, or any part
thereof, or that any Person has obtained unauthorized access to any of its
Intellectual Property.  The Company and each of its Subsidiaries has complied in
all material respects with its respective obligations pursuant to all material
agreements relating to Intellectual Property rights that are the subject of
licenses granted by third parties, except for any non-compliance that has not
had or would not reasonably be expected to have a Material Adverse Effect.

 


3.12                           REGISTRATION RIGHTS; RIGHTS OF PARTICIPATION. 
OTHER THAN WITH RESPECT TO 233,853 SHARES OF COMMON STOCK ISSUABLE TO SRI
INTERNATIONAL (“SRI”) PURSUANT TO THAT CERTAIN WARRANT AND SHAREHOLDER RIGHTS
AGREEMENT ISSUED BY THE COMPANY TO SRI ON OCTOBER 6, 2000, THE COMPANY HAS NOT
GRANTED OR AGREED TO GRANT TO ANY PERSON OR ENTITY ANY RIGHTS (INCLUDING
“PIGGY-BACK” REGISTRATION RIGHTS) TO HAVE ANY SECURITIES OF THE COMPANY
REGISTERED WITH THE COMMISSION OR ANY OTHER GOVERNMENTAL AUTHORITY WHICH HAS NOT
BEEN SATISFIED IN FULL PRIOR OR WAIVED TO THE DATE HEREOF.


 


3.13                           SOLICITATION; OTHER ISSUANCES OF SECURITIES. 
NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES OR AFFILIATES, NOR ANY PERSON
ACTING ON ITS OR THEIR BEHALF, (I) HAS ENGAGED IN ANY FORM OF GENERAL
SOLICITATION OR GENERAL ADVERTISING (WITHIN THE MEANING OF REGULATION D) IN
CONNECTION WITH THE OFFER OR SALE OF THE SECURITIES, OR (II) HAS, DIRECTLY OR
INDIRECTLY, MADE ANY OFFERS OR SALES OF ANY SECURITY OR THE RIGHT TO PURCHASE
ANY SECURITY, OR SOLICITED ANY OFFERS TO BUY ANY SECURITY OR ANY SUCH RIGHT,
UNDER CIRCUMSTANCES THAT WOULD REQUIRE REGISTRATION OF THE SECURITIES UNDER THE
SECURITIES ACT.


 


3.14                           FEES.  THE COMPANY IS NOT OBLIGATED TO PAY ANY
BROKERS, FINDERS OR FINANCIAL ADVISORY FEES OR COMMISSIONS TO ANY UNDERWRITER,
BROKER, AGENT OR OTHER REPRESENTATIVE IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY OTHER THAN AS CONTEMPLATED BY THE ENGAGEMENT LETTER BETWEEN
THE COMPANY AND                     .  THE COMPANY WILL INDEMNIFY AND HOLD
HARMLESS SUCH INVESTOR FROM AND AGAINST ANY CLAIM BY ANY PERSON OR ENTITY
ALLEGING THAT SUCH INVESTOR IS OBLIGATED TO PAY ANY SUCH COMPENSATION, FEE, COST
OR RELATED EXPENDITURE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY.

 

14

--------------------------------------------------------------------------------


 


3.15                           FOREIGN CORRUPT PRACTICES.  NEITHER THE COMPANY,
ANY OF ITS SUBSIDIARIES NOR, TO THE KNOWLEDGE OF THE COMPANY, ANY DIRECTOR,
OFFICER, AGENT, EMPLOYEE OR OTHER PERSON ACTING ON BEHALF OF THE COMPANY OR ANY
OF ITS SUBSIDIARIES, HAS (I) USED ANY CORPORATE FUNDS FOR ANY UNLAWFUL
CONTRIBUTION, GIFT, ENTERTAINMENT OR OTHER UNLAWFUL EXPENSES RELATING TO
POLITICAL ACTIVITY, (II) MADE ANY DIRECT OR INDIRECT UNLAWFUL PAYMENT TO ANY
FOREIGN OR DOMESTIC GOVERNMENT OFFICIAL OR EMPLOYEE, OR (III) VIOLATED ANY
PROVISION OF THE FOREIGN CORRUPT PRACTICES ACT OF 1977, AS AMENDED, OR MADE ANY
BRIBE, REBATE, PAYOFF, INFLUENCE PAYMENT, KICKBACK OR OTHER UNLAWFUL PAYMENT TO
ANY FOREIGN OR DOMESTIC GOVERNMENT OFFICIAL OR EMPLOYEE.


 


3.16                           EMPLOYEE MATTERS.  THERE IS NO STRIKE, LABOR
DISPUTE OR UNION ORGANIZATION ACTIVITIES PENDING OR, TO THE KNOWLEDGE OF THE
COMPANY, THREATENED BETWEEN IT AND ITS EMPLOYEES.  NO EMPLOYEES OF THE COMPANY
BELONG TO ANY UNION OR COLLECTIVE BARGAINING UNIT. THE COMPANY HAS COMPLIED IN
ALL MATERIAL RESPECTS WITH ALL APPLICABLE FEDERAL AND STATE EQUAL OPPORTUNITY
AND OTHER LAWS RELATED TO EMPLOYMENT.


 


3.17                           ENVIRONMENT.  EXCEPT AS DISCLOSED IN THE
DISCLOSURE DOCUMENTS, THE COMPANY HAS NO LIABILITIES UNDER ANY ENVIRONMENTAL
LAW, NOR, TO THE COMPANY’S KNOWLEDGE, DO ANY FACTORS EXIST THAT ARE REASONABLY
LIKELY TO GIVE RISE TO ANY SUCH LIABILITY, AFFECTING ANY OF THE PROPERTIES OWNED
OR LEASED BY THE COMPANY THAT, INDIVIDUALLY OR IN THE AGGREGATE, HAS HAD OR
WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NEITHER THE
COMPANY NOR ANY OF THE COMPANY SUBSIDIARIES HAS VIOLATED ANY ENVIRONMENTAL LAW
APPLICABLE TO IT NOW OR PREVIOUSLY IN EFFECT, OTHER THAN SUCH VIOLATIONS OR
INFRINGEMENTS THAT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE NOT HAD AND WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


3.18                           ERISA.  THE COMPANY DOES NOT MAINTAIN OR
CONTRIBUTE TO, OR HAVE ANY OBLIGATION UNDER, ANY PENSION PLAN.  THE COMPANY IS
IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE PRESENTLY APPLICABLE PROVISIONS
OF ERISA AND THE UNITED STATES INTERNAL REVENUE CODE OF 1986, AS AMENDED, WITH
RESPECT TO EACH PENSION PLAN EXCEPT IN ANY SUCH CASE FOR ANY SUCH MATTERS THAT,
INDIVIDUALLY OR IN THE AGGREGATE, HAVE NOT HAD, AND WOULD NOT REASONABLY BE
EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT.


 


3.19                           DISCLOSURE.  THE REPRESENTATIONS, WARRANTIES AND
WRITTEN STATEMENTS CONTAINED IN THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS AND IN THE CERTIFICATES, EXHIBITS AND SCHEDULES DELIVERED TO SUCH
INVESTOR BY THE COMPANY PURSUANT TO THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS AND IN CONNECTION WITH SUCH INVESTOR’S DUE DILIGENCE INVESTIGATION OF
THE COMPANY, DO NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT, AND DO NOT
OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN
ORDER TO MAKE SUCH REPRESENTATIONS, WARRANTIES OR STATEMENTS NOT MISLEADING IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE.  NEITHER THE COMPANY NOR
ANY PERSON ACTING ON ITS BEHALF OR AT ITS DIRECTION HAS PROVIDED SUCH INVESTOR
WITH MATERIAL NON-PUBLIC INFORMATION OTHER THAN THE TERMS OF THE TRANSACTIONS
CONTEMPLATED HEREBY.  FOLLOWING THE ISSUANCE OF A PRESS RELEASE IN ACCORDANCE
WITH SECTION 4.1(C) OF THIS AGREEMENT, TO THE COMPANY’S KNOWLEDGE, SUCH INVESTOR
WILL NOT POSSESS ANY MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY THAT
WAS PROVIDED TO SUCH INVESTOR BY THE COMPANY OR ITS AGENTS OR REPRESENTATIVES.
THE COMPANY ACKNOWLEDGES THAT SUCH INVESTOR IS RELYING ON THE REPRESENTATIONS,
ACKNOWLEDGMENTS AND AGREEMENTS MADE BY THE COMPANY IN THIS

 

15

--------------------------------------------------------------------------------


 

Section 3.19 and elsewhere in this Agreement in making trading and other
decisions concerning the Company’s securities.


 


3.20                           INSURANCE.  THE COMPANY MAINTAINS INSURANCE FOR
ITSELF AND ITS SUBSIDIARIES IN SUCH AMOUNTS AND COVERING SUCH LOSSES AND RISKS
AS IS REASONABLY SUFFICIENT AND CUSTOMARY IN THE BUSINESSES IN WHICH THE COMPANY
IS ENGAGED. AS OF THE DATE HEREOF AND AS OF THE CLOSING DATE, NO NOTICE OF
CANCELLATION HAS BEEN RECEIVED FOR ANY OF SUCH POLICIES AND THE COMPANY IS IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL OF THE TERMS AND CONDITIONS
THEREOF.  THE COMPANY HAS NO REASON TO BELIEVE THAT IT WILL NOT BE ABLE TO RENEW
ITS EXISTING INSURANCE COVERAGE AS AND WHEN SUCH COVERAGE EXPIRES OR TO OBTAIN
SIMILAR COVERAGE FROM SIMILAR INSURERS AS MAY BE NECESSARY TO CONTINUE TO
CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED WITHOUT A SIGNIFICANT INCREASE IN
COST.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE COMPANY MAINTAINS
DIRECTOR’S AND OFFICER’S INSURANCE IN AN AMOUNT NOT LESS THAN $10 MILLION FOR
EACH COVERED OCCURRENCE.


 


3.21                           PROPERTY.  THE COMPANY HAS GOOD AND MARKETABLE
TITLE TO ALL PROPERTY OWNED BY THEM, IN EACH CASE FREE AND CLEAR OF ALL LIENS,
EXCEPT FOR PERMITTED LIENS.  ANY PROPERTY HELD UNDER LEASE BY THE COMPANY IS
HELD BY IT UNDER VALID, SUBSISTING AND ENFORCEABLE LEASES WITH SUCH EXCEPTIONS
AS ARE NOT MATERIAL AND DO NOT INTERFERE WITH THE USE MADE OR PROPOSED TO BE
MADE OF SUCH PROPERTY BY THE COMPANY.


 


3.22                           REGULATORY PERMITS.  THE COMPANY POSSESSES ALL
CERTIFICATES, AUTHORIZATIONS AND PERMITS ISSUED BY THE APPROPRIATE FEDERAL,
STATE OR FOREIGN REGULATORY AUTHORITIES NECESSARY TO CONDUCT ITS BUSINESSES,
EXCEPT WHERE THE FAILURE TO HAVE ANY SUCH AUTHORIZATION OR PERMIT WOULD HAVE A
MATERIAL ADVERSE EFFECT OR PROPERTY MATERIAL ADVERSE EFFECT, AND THE COMPANY HAS
NOT RECEIVED ANY NOTICE OF PROCEEDINGS RELATING TO THE REVOCATION OR
MODIFICATION OF ANY SUCH CERTIFICATE, AUTHORIZATION OR PERMIT.


 


3.23                           EXCHANGE ACT REGISTRATION.  THE COMPANY’S COMMON
STOCK IS REGISTERED PURSUANT TO SECTION 12(G) OF THE EXCHANGE ACT AND IS LISTED
ON THE NASDAQ NATIONAL MARKET.  THE COMPANY CURRENTLY MEETS THE CONTINUING
ELIGIBILITY REQUIREMENTS FOR LISTING ON THE NASDAQ NATIONAL MARKET AND HAS NOT
RECEIVED ANY NOTICE FROM SUCH MARKET OR THE NASD THAT IT DOES NOT SATISFY SUCH
REQUIREMENTS OR THAT SUCH CONTINUED LISTING IS IN ANY WAY THREATENED.  THE
COMPANY HAS TAKEN NO ACTION DESIGNED TO, OR WHICH, TO THE KNOWLEDGE OF THE
COMPANY, WOULD REASONABLY BE EXPECTED TO HAVE THE EFFECT OF, TERMINATING THE
REGISTRATION OF THE COMMON STOCK UNDER THE EXCHANGE ACT OR DELISTING THE COMMON
STOCK FROM THE NASDAQ NATIONAL MARKET.


 


3.24                           INVESTMENT COMPANY STATUS. THE COMPANY IS NOT,
AND IMMEDIATELY AFTER RECEIPT OF PAYMENT FOR THE SHARES AND THE WARRANTS ISSUED
UNDER THIS AGREEMENT WILL NOT BE, AN “INVESTMENT COMPANY” OR AN ENTITY
“CONTROLLED” BY AN “INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT
COMPANY ACT OF 1940, AS AMENDED (THE “INVESTMENT COMPANY ACT”), AND SHALL
CONDUCT ITS BUSINESS IN A MANNER SO THAT IT WILL NOT BECOME SUBJECT TO THE
INVESTMENT COMPANY ACT.


 


3.25                           TRANSFER TAXES. NO STOCK TRANSFER OR OTHER TAXES
(OTHER THAN INCOME TAXES) ARE REQUIRED TO BE PAID IN CONNECTION WITH THE
ISSUANCE AND SALE OF ANY OF THE SECURITIES, OTHER THAN

 

16

--------------------------------------------------------------------------------


 

such taxes for which the Company has established appropriate reserves and
intends to pay in full on or before the Closing.


 


3.26                           SARBANES-OXLEY ACT; INTERNAL CONTROLS AND
PROCEDURES.  THE COMPANY IS IN MATERIAL COMPLIANCE WITH ANY AND ALL APPLICABLE
REQUIREMENTS OF THE SARBANES-OXLEY ACT OF 2002 AND ANY AND ALL APPLICABLE
RULES AND REGULATIONS PROMULGATED BY THE SEC THEREUNDER THAT ARE EFFECTIVE AS OF
THE DATE HEREOF.  THE COMPANY MAINTAINS INTERNAL ACCOUNTING CONTROLS, POLICIES
AND PROCEDURES, AND SUCH BOOKS AND RECORDS AS ARE REASONABLY DESIGNED TO PROVIDE
REASONABLE ASSURANCE THAT (I) ALL TRANSACTIONS TO WHICH THE COMPANY OR ANY
SUBSIDIARY IS A PARTY OR BY WHICH ITS PROPERTIES ARE BOUND ARE EFFECTED BY A
DULY AUTHORIZED EMPLOYEE OR AGENT OF THE COMPANY, SUPERVISED BY AND ACTING
WITHIN THE SCOPE OF THE AUTHORITY GRANTED BY THE COMPANY’S SENIOR MANAGEMENT;
(II) THE RECORDED ACCOUNTING OF THE COMPANY’S CONSOLIDATED ASSETS IS COMPARED
WITH EXISTING ASSETS AT REGULAR INTERVALS; AND (III) ALL TRANSACTIONS TO WHICH
THE COMPANY OR ANY COMPANY SUBSIDIARY IS A PARTY, OR BY WHICH ITS PROPERTIES ARE
BOUND, ARE RECORDED (AND SUCH RECORDS MAINTAINED) IN ACCORDANCE WITH ALL
GOVERNMENT REQUIREMENTS APPLICABLE TO THE COMPANY AND AS MAY BE NECESSARY OR
APPROPRIATE TO ENSURE THAT THE FINANCIAL STATEMENTS OF THE COMPANY ARE PREPARED
IN ACCORDANCE WITH GAAP.


 


3.27                           TRANSACTIONS WITH INTERESTED PERSONS.  EXCEPT AS
DISCLOSED IN THE DISCLOSURE DOCUMENTS, NO OFFICER, DIRECTOR OR EMPLOYEE OF THE
COMPANY IS OR HAS MADE ANY ARRANGEMENTS WITH THE COMPANY TO BECOME A PARTY TO
ANY TRANSACTION WITH THE COMPANY (OTHER THAN FOR SERVICES AS EMPLOYEES, OFFICERS
AND DIRECTORS), INCLUDING ANY CONTRACT, AGREEMENT OR OTHER ARRANGEMENT PROVIDING
FOR THE FURNISHING OF SERVICES TO OR BY, PROVIDING FOR RENTAL OF REAL OR
PERSONAL PROPERTY TO OR FROM, OR OTHERWISE REQUIRING PAYMENTS TO OR FROM ANY
OFFICER, DIRECTOR OR SUCH EMPLOYEE OR, TO THE KNOWLEDGE OF THE COMPANY, ANY
ENTITY IN WHICH ANY OFFICER, DIRECTOR, OR ANY SUCH EMPLOYEE HAS A SUBSTANTIAL
INTEREST OR IS AN OFFICER, DIRECTOR, TRUSTEE OR PARTNER.


 


3.28                           ACCOUNTANTS.  THE COMPANY’S ACCOUNTANTS THAT
RENDERED THEIR OPINION WITH RESPECT TO THE FINANCIAL STATEMENTS INCLUDED IN THE
COMPANY’S ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2004, ARE,
TO THE COMPANY’S KNOWLEDGE, INDEPENDENT ACCOUNTANTS AS REQUIRED BY THE
SECURITIES ACT.


 


3.29                           NO OTHER AGREEMENTS.  THE COMPANY HAS NOT,
DIRECTLY OR INDIRECTLY, ENTERED INTO ANY AGREEMENT WITH OR GRANTED ANY RIGHT TO
ANY INVESTOR RELATING TO THE TERMS OR CONDITIONS OF THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS, EXCEPT AS EXPRESSLY SET FORTH IN THE
TRANSACTION DOCUMENTS.


 


3.30                           NO INTEGRATION.  ASSUMING THE ACCURACY OF THE
INVESTORS’ REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 2 OF THIS
AGREEMENT, NEITHER THE COMPANY, NOR TO THE COMPANY’S KNOWLEDGE, ANY OF ITS
AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF HAS, DIRECTLY OR
INDIRECTLY, MADE ANY OFFERS OR SALES OF ANY SECURITY OR SOLICITED ANY OFFERS TO
BUY ANY SECURITY, UNDER CIRCUMSTANCES THAT WOULD CAUSE THIS OFFERING OF THE
SECURITIES TO BE INTEGRATED WITH PRIOR OFFERINGS BY THE COMPANY FOR PURPOSES OF
THE SECURITIES ACT OR ANY APPLICABLE SHAREHOLDER APPROVAL PROVISIONS, INCLUDING,
WITHOUT LIMITATION, UNDER THE RULES AND REGULATIONS OF THE NASDAQ NATIONAL
MARKET OR ANY OTHER MARKET OR EXCHANGE ON WHICH THE COMMON STOCK IS LISTED OR
QUOTED FOR TRADING.

 

17

--------------------------------------------------------------------------------


 

4.             COVENANTS OF THE COMPANY AND EACH INVESTOR.

 


4.1                                 THE COMPANY AGREES WITH EACH INVESTOR THAT
THE COMPANY WILL:


 

(A)                                  FILE A FORM D WITH RESPECT TO THE
SECURITIES ISSUED AT THE CLOSING AS AND WHEN REQUIRED UNDER REGULATION D AND
PROVIDE A COPY THEREOF TO SUCH INVESTOR PROMPTLY AFTER SUCH FILING;

 

(B)                                 TAKE SUCH ACTION AS THE COMPANY REASONABLY
DETERMINES UPON THE ADVICE OF COUNSEL IS NECESSARY TO QUALIFY THE SHARES AND
WARRANTS FOR SALE UNDER APPLICABLE STATE OR “BLUE-SKY” LAWS OR OBTAIN AN
EXEMPTION THEREFROM, AND SHALL PROMPTLY PROVIDE EVIDENCE OF ANY SUCH ACTION TO
SUCH INVESTOR AT SUCH INVESTOR’S REQUEST; AND

 

(C)                                  (I) AS SOON AS PRACTICABLE FOLLOWING THE
EXECUTION OF THIS AGREEMENT (BUT IN NO EVENT LATER THAN 8:30 A.M. (NEW YORK CITY
TIME) ON THE BUSINESS DAY IMMEDIATELY FOLLOWING THE EXECUTION DATE), ISSUE A
PRESS RELEASE DISCLOSING THE MATERIAL TERMS OF THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND
(II) ON OR PRIOR TO 5:00 P.M. (NEW YORK CITY TIME) ON THE BUSINESS DAY
IMMEDIATELY FOLLOWING THE EXECUTION DATE, FILE WITH THE COMMISSION A CURRENT
REPORT ON FORM 8-K DISCLOSING THE MATERIAL TERMS OF THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY;
PROVIDED, HOWEVER, THAT EACH INVESTOR SHALL HAVE A REASONABLE OPPORTUNITY TO
REVIEW ANY SUCH PRESS RELEASE OR FORM 8-K PRIOR TO THE ISSUANCE OR FILING
THEREOF.  THEREAFTER, THE COMPANY SHALL TIMELY FILE ANY FILINGS AND NOTICES
REQUIRED BY THE COMMISSION OR APPLICABLE LAW WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY.

 


4.2                                 EXISTENCE AND COMPLIANCE.  THE COMPANY
AGREES THAT IT WILL, WHILE ANY INVESTOR HOLDS ANY SHARES OR WARRANTS:


 

(A)                                  MAINTAIN ITS CORPORATE EXISTENCE IN GOOD
STANDING;

 

(B)                                 COMPLY WITH ALL GOVERNMENTAL REQUIREMENTS
APPLICABLE TO THE OPERATION OF ITS BUSINESS, EXCEPT FOR INSTANCES OF
NONCOMPLIANCE THAT WOULD NOT REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN
THE AGGREGATE, A MATERIAL ADVERSE EFFECT;

 

(C)                                  COMPLY WITH ALL MATERIAL CONTRACTS, EXCEPT
FOR INSTANCES OF NONCOMPLIANCE THAT WOULD NOT REASONABLY BE EXPECTED TO HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT;

 

(D)                                 PROVIDE EACH INVESTOR WITH COPIES OF ALL
MATERIALS SENT TO ITS SHAREHOLDERS AT THE SAME TIME AS SUCH MATERIALS ARE
DELIVERED TO SUCH SHAREHOLDERS;

 

(E)                                  TIMELY FILE WITH THE COMMISSION ALL REPORTS
REQUIRED TO BE FILED PURSUANT TO THE EXCHANGE ACT AND REFRAIN FROM TERMINATING
ITS STATUS AS AN ISSUER REQUIRED BY THE EXCHANGE ACT TO FILE REPORTS THEREUNDER
EVEN IF THE EXCHANGE ACT OR THE RULES OR REGULATIONS THEREUNDER WOULD PERMIT
SUCH TERMINATION;

 

(F)                                    UNTIL THE EFFECTIVE DATE, TAKE
COMMERCIALLY REASONABLE STEPS TO RESTRICT EACH OF THE COMPANY’S EXECUTIVE
OFFICERS (AS DEFINED IN RULE 501(F) OF THE SECURITIES ACT) (EACH,

 

18

--------------------------------------------------------------------------------


 

a “Key Employee”) from selling shares of Common Stock, other than in connection
with any 10b-5(1) trading plans in effect as of the Execution Date and disclosed
to each Investor in writing; and

 

(G)                                 USE COMMERCIALLY REASONABLE EFFORTS TO
MAINTAIN ADEQUATE INSURANCE COVERAGE (INCLUDING D&O INSURANCE) FOR THE COMPANY.

 


4.3                                 RESERVATION OF COMMON STOCK.   THE COMPANY
SHALL, ON THE CLOSING DATE, HAVE AUTHORIZED AND RESERVED FOR ISSUANCE TO THE
INVESTORS FREE FROM ANY PREEMPTIVE RIGHTS, AND SHALL KEEP AVAILABLE AT ALL TIMES
DURING WHICH ANY WARRANTS ARE OUTSTANDING, A NUMBER OF SHARES OF COMMON STOCK
(THE “RESERVED AMOUNT”) THAT, ON THE CLOSING DATE, IS EQUAL TO THE NUMBER OF
WARRANT SHARES ISSUABLE UPON EXERCISE OF ALL OF THE WARRANTS ISSUED AT THE
CLOSING WITHOUT REGARD TO ANY LIMITATION OR RESTRICTION ON EXERCISE THAT MAY BE
SET FORTH IN THE WARRANTS.  THE RESERVED AMOUNT SHALL BE ALLOCATED IN ACCORDANCE
WITH EACH INVESTOR’S PRO RATA SHARE.  IN THE EVENT THAT AN INVESTOR SHALL SELL
OR OTHERWISE TRANSFER ANY OF SUCH INVESTOR’S WARRANTS, EACH TRANSFEREE SHALL BE
ALLOCATED A PRO RATA PORTION OF SUCH TRANSFEROR’S RESERVED AMOUNT.  WHILE ANY
WARRANTS ARE OUTSTANDING, THE COMPANY SHALL NOT REDUCE THE RESERVED AMOUNT
WITHOUT OBTAINING THE PRIOR WRITTEN CONSENT OF EACH INVESTOR THEN HOLDING
WARRANTS.


 


4.4                                 USE OF PROCEEDS.  THE COMPANY SHALL USE THE
PROCEEDS FROM THE SALE OF THE SHARES AND WARRANTS FOR WORKING CAPITAL AND
GENERAL CORPORATE PURPOSES; PROVIDED THAT THE COMPANY SHALL NOT USE ANY OF SUCH
PROCEEDS (I) TO PAY ANY DIVIDEND OR MAKE ANY DISTRIBUTION ON ANY OF ITS
SECURITIES, OR (II) TO REPAY ANY LOAN MADE TO OR INCURRED BY ANY KEY EMPLOYEE OR
ANY OTHER OFFICER OR DIRECTOR OR AFFILIATE OF THE COMPANY.


 


4.5                                 TRANSACTIONS WITH
AFFILIATES.                                         THE COMPANY AGREES THAT ANY
TRANSACTION OR ARRANGEMENT BETWEEN IT OR ANY OF ITS SUBSIDIARIES AND ANY
AFFILIATE OR EMPLOYEE OF THE COMPANY SHALL BE EFFECTED ON AN ARMS’ LENGTH BASIS
AND SHALL BE APPROVED BY THE COMPANY’S INDEPENDENT DIRECTORS.


 


4.6                                 USE OF INVESTOR NAME.  EXCEPT AS MAY BE
REQUIRED BY APPLICABLE LAW AND/OR THIS AGREEMENT, THE COMPANY SHALL NOT USE,
DIRECTLY OR INDIRECTLY, ANY INVESTOR’S NAME OR THE NAME OF ANY OF ITS AFFILIATES
IN ANY ADVERTISEMENT, ANNOUNCEMENT, PRESS RELEASE OR OTHER SIMILAR COMMUNICATION
UNLESS IT HAS RECEIVED THE PRIOR WRITTEN CONSENT OF ANY INVESTOR FOR THE
SPECIFIC USE CONTEMPLATED OR AS OTHERWISE REQUIRED BY APPLICABLE LAW OR
REGULATION.


 


4.7                                 COMPANY’S INSTRUCTIONS TO TRANSFER AGENT. 
ON OR PRIOR TO THE CLOSING DATE, THE COMPANY SHALL EXECUTE AND DELIVER
IRREVOCABLE WRITTEN INSTRUCTIONS TO THE TRANSFER AGENT FOR ITS COMMON STOCK (THE
“TRANSFER AGENT”), AND PROVIDE EACH INVESTOR WITH A COPY THEREOF, DIRECTING THE
TRANSFER AGENT (I) TO ISSUE CERTIFICATES REPRESENTING WARRANT SHARES UPON
EXERCISE OF THE WARRANTS AND (II) TO DELIVER SUCH CERTIFICATES TO SUCH INVESTOR
NO LATER THAN THE CLOSE OF BUSINESS ON THE THIRD (3RD) BUSINESS DAY FOLLOWING
THE RELATED EXERCISE DATE (AS DEFINED IN THE WARRANTS), AS THE CASE MAY BE. 
SUCH CERTIFICATES MAY BEAR LEGENDS PURSUANT TO APPLICABLE PROVISIONS OF THIS
AGREEMENT OR APPLICABLE LAW.  THE COMPANY SHALL INSTRUCT THE TRANSFER AGENT
THAT, IN LIEU OF DELIVERING PHYSICAL CERTIFICATES REPRESENTING SHARES OF COMMON
STOCK TO AN INVESTOR UPON EXERCISE OF THE WARRANTS, AND AS LONG AS THE TRANSFER
AGENT IS A PARTICIPANT IN THE DEPOSITORY TRUST COMPANY (“DTC”) FAST AUTOMATED
SECURITIES TRANSFER PROGRAM, AND SUCH INVESTOR HAS NOT

 

19

--------------------------------------------------------------------------------


 

informed the Company that it wishes to receive physical certificates therefor,
and no legend is required to appear on any physical certificate if issued, the
transfer agent shall effect delivery of Warrant Shares by crediting the account
of such Investor or its nominee at DTC for the number of shares for which
delivery is required hereunder within the time frame specified above for
delivery of certificates.  The Company represents to and agrees with each
Investor that it will not give any instruction to the Transfer Agent that will
conflict with the foregoing instruction or otherwise restrict such Investor’s
right to exercise the Warrant or to receive Warrant Shares upon exercise of the
Warrants, provided, however, that the Company may (x) instruct the Transfer
Agent to not issue shares upon the exercise of any Warrants if such issuance
would cause the aggregate number of shares of Common Stock issued by the Company
pursuant to this Agreement and the Warrants to exceed the Cap Amount and (y)
take any such other action that the Company deems necessary or appropriate in
order to ensure compliance with Section 4.12 hereof.  In the event that the
Company’s relationship with the Transfer Agent should be terminated for any
reason, the Company shall use its reasonable best efforts to cause the Transfer
Agent to continue acting as transfer agent pursuant to the terms hereof until
such time that a successor transfer agent is appointed by the Company and
receives the instructions described above.


 


4.8                                 LIMITATIONS ON DISPOSITION.  NO INVESTOR
SHALL SELL, TRANSFER, ASSIGN OR DISPOSE OF ANY SECURITIES, UNLESS:


 

(A)                                  THERE IS THEN IN EFFECT AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT COVERING SUCH PROPOSED
DISPOSITION AND SUCH DISPOSITION IS MADE IN ACCORDANCE WITH SUCH REGISTRATION
STATEMENT; OR

 

(B)                                 SUCH INVESTOR HAS NOTIFIED THE COMPANY IN
WRITING OF ANY SUCH DISPOSITION, AND FURNISHED THE COMPANY WITH AN OPINION OF
COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH DISPOSITION WILL NOT
REQUIRE REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT; PROVIDED,
HOWEVER, THAT NO SUCH OPINION OF COUNSEL WILL BE REQUIRED (A) IF THE SALE,
TRANSFER OR ASSIGNMENT IS MADE TO AN AFFILIATE OF SUCH INVESTOR, OR (B) IN
CONNECTION WITH A BONA FIDE PLEDGE OR HYPOTHECATION OF ANY SECURITIES UNDER A
MARGIN ARRANGEMENT WITH A BROKER-DEALER OR OTHER FINANCIAL INSTITUTION OR THE
SALE OF ANY SUCH SECURITIES BY SUCH BROKER-DEALER OR OTHER FINANCIAL INSTITUTION
FOLLOWING SUCH INVESTOR’S DEFAULT UNDER SUCH MARGIN ARRANGEMENT.

 


4.9                                 DISCLOSURE OF NON-PUBLIC INFORMATION.  THE
COMPANY AGREES THAT IT WILL NOT AT ANY TIME FOLLOWING THE EXECUTION DATE
DISCLOSE MATERIAL NON-PUBLIC INFORMATION TO ANY INVESTOR WITHOUT FIRST OBTAINING
SUCH INVESTOR’S WRITTEN CONSENT TO SUCH DISCLOSURE.


 


4.10                           LISTING.  THE COMPANY (I) HAS, OR PROMPTLY
FOLLOWING THE CLOSING SHALL, USE ITS REASONABLE BEST EFFORTS TO INCLUDE ALL OF
THE SHARES AND ALL OF THE WARRANT SHARES ISSUABLE UPON EXERCISE OF THE WARRANTS
(WITHOUT REGARD TO ANY LIMITATION ON SUCH CONVERSION OR EXERCISE) FOR LISTING ON
THE NASDAQ NATIONAL MARKET, AND (II) SHALL USE ITS REASONABLE BEST EFFORTS TO
MAINTAIN THE DESIGNATION AND QUOTATION, OR LISTING, OF THE COMMON STOCK ON THE
NASDAQ NATIONAL MARKET OR THE NEW YORK STOCK EXCHANGE FOR A MINIMUM OF FIVE
(5) YEARS AND SIX (6) MONTHS FOLLOWING THE CLOSING DATE.

 

20

--------------------------------------------------------------------------------


 


4.11                           RESTRICTION ON ISSUANCES.  DURING THE PERIOD
BEGINNING ON THE EXECUTION DATE AND ENDING ON THE DATE THAT IS NINETY (90) DAYS
AFTER THE EFFECTIVE DATE, THE COMPANY WILL NOT, DIRECTLY OR INDIRECTLY, EFFECT A
SUBSEQUENT PLACEMENT.


 


4.12                           LIMITATION ON ISSUANCE OF WARRANT SHARES.  EACH
INVESTOR ACKNOWLEDGES AND AGREES THAT THE AGGREGATE NUMBER OF SHARES OF COMMON
STOCK THAT MAY BE ISSUED BY THE COMPANY PURSUANT TO THIS AGREEMENT AND THE
WARRANTS MAY NOT AT ANY TIME EXCEED THE CAP AMOUNT AND THAT THE COMPANY SHALL
HAVE NO OBLIGATION TO ISSUE SHARES OF COMMON STOCK PURSUANT TO THIS AGREEMENT
AND THE WARRANTS IN EXCESS OF THE CAP AMOUNT.  IN FURTHERANCE OF THE LIMITATION
SET FORTH IN THE IMMEDIATELY PRECEDING SENTENCE, AT ANY TIME FOLLOWING THE
CLOSING DATE, THE NUMBER OF WARRANT SHARES THAT SUCH INVESTOR MAY RECEIVE UPON
THE EXERCISE OF EITHER ITS SERIES A WARRANT OR SERIES B WARRANT, WHEN ADDED TO
(I) THE NUMBER OF SHARES OF COMMON STOCK PURCHASED BY SUCH INVESTOR PURSUANT TO
THIS AGREEMENT PLUS (II) THE NUMBER OF WARRANT SHARES PREVIOUSLY RECEIVED BY
SUCH ISSUER UPON EXERCISE OF ITS SERIES A WARRANT PLUS (III) THE NUMBER OF
SHARES OF COMMON STOCK PREVIOUSLY RECEIVED BY SUCH INVESTOR UPON EXERCISE OF ITS
SERIES B WARRANT, MAY NOT EXCEED THE PRODUCT OF (A) THE CAP AMOUNT AND (B) SUCH
HOLDER’S PRO RATA SHARE (SUCH PRODUCT, THE “ALLOCATION AMOUNT”), NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THIS AGREEMENT OR THE WARRANTS (INCLUDING, WITHOUT
LIMITATION, ANY ADJUSTMENT OF THE EXERCISE PRICE OF THE SERIES A WARRANT
PURSUANT TO SECTION 6(C) OF THE SERIES A WARRANTS).


 


4.13                           INDEMNIFICATION OF INVESTORS.  THE COMPANY WILL
INDEMNIFY AND HOLD EACH INVESTOR AND ITS DIRECTORS, MANAGERS, OFFICERS,
SHAREHOLDERS, MEMBERS, PARTNERS, EMPLOYEES AND AGENTS (EACH, AN “INVESTOR
PARTY”) HARMLESS FROM ANY AND ALL LOSSES, LIABILITIES, OBLIGATIONS, CLAIMS,
CONTINGENCIES, DAMAGES, COSTS AND EXPENSES, INCLUDING ALL JUDGMENTS, AMOUNTS
PAID IN SETTLEMENTS, COURT COSTS AND REASONABLE ATTORNEYS’ FEES AND COSTS OF
INVESTIGATION THAT ANY SUCH INVESTOR PARTY MAY SUFFER OR INCUR AS A RESULT OF OR
RELATING TO (A) ANY BREACH OF ANY OF THE REPRESENTATIONS, WARRANTIES, COVENANTS
OR AGREEMENTS MADE BY THE COMPANY IN THIS AGREEMENT OR IN THE OTHER TRANSACTION
DOCUMENTS OR (B) ANY ACTION INSTITUTED AGAINST AN INVESTOR, OR ANY OF THEM OR
THEIR RESPECTIVE AFFILIATES, BY ANY SHAREHOLDER OF THE COMPANY WHO IS NOT AN
AFFILIATE OF SUCH INVESTOR, WITH RESPECT TO ANY OF THE TRANSACTIONS CONTEMPLATED
BY THE TRANSACTION DOCUMENTS (UNLESS SUCH ACTION IS BASED UPON A BREACH OF SUCH
INVESTOR’S REPRESENTATION, WARRANTIES OR COVENANTS UNDER THE TRANSACTION
DOCUMENTS OR ANY AGREEMENTS OR UNDERSTANDINGS SUCH INVESTOR MAY HAVE WITH ANY
SUCH SHAREHOLDER OR ANY VIOLATIONS BY SUCH INVESTOR OF STATE OR FEDERAL
SECURITIES LAWS OR ANY CONDUCT BY SUCH INVESTOR WHICH CONSTITUTES FRAUD, GROSS
NEGLIGENCE, WILLFUL MISCONDUCT OR MALFEASANCE).  IF ANY ACTION SHALL BE BROUGHT
AGAINST ANY INVESTOR PARTY IN RESPECT OF WHICH INDEMNITY MAY BE SOUGHT PURSUANT
TO THIS AGREEMENT, SUCH INVESTOR PARTY SHALL PROMPTLY NOTIFY THE COMPANY IN
WRITING, AND THE COMPANY SHALL HAVE THE RIGHT TO ASSUME THE DEFENSE THEREOF WITH
COUNSEL OF ITS OWN CHOOSING.  ANY INVESTOR PARTY SHALL HAVE THE RIGHT TO EMPLOY
SEPARATE COUNSEL IN ANY SUCH ACTION AND PARTICIPATE IN THE DEFENSE THEREOF, BUT
THE FEES AND EXPENSES OF SUCH COUNSEL SHALL BE AT THE EXPENSE OF SUCH INVESTOR
PARTY EXCEPT TO THE EXTENT THAT (I) THE EMPLOYMENT THEREOF HAS BEEN SPECIFICALLY
AUTHORIZED BY THE COMPANY IN WRITING, (II) THE COMPANY HAS FAILED AFTER A
REASONABLE PERIOD OF TIME FOLLOWING SUCH INVESTOR PARTY’S WRITTEN REQUEST THAT
IT DO SO, TO ASSUME SUCH DEFENSE AND TO EMPLOY COUNSEL OR (III) IN SUCH ACTION
THERE IS, IN THE REASONABLE OPINION OF SUCH SEPARATE COUNSEL, A MATERIAL
CONFLICT ON ANY MATERIAL ISSUE BETWEEN THE POSITION OF THE COMPANY AND THE
POSITION OF SUCH INVESTOR PARTY.  THE COMPANY WILL NOT BE LIABLE TO ANY INVESTOR
PARTY UNDER THIS AGREEMENT (I) FOR ANY SETTLEMENT BY AN INVESTOR PARTY EFFECTED
WITHOUT THE COMPANY’S PRIOR WRITTEN CONSENT, WHICH SHALL NOT BE UNREASONABLY

 

21

--------------------------------------------------------------------------------


 


WITHHELD OR DELAYED; OR (II) TO THE EXTENT, BUT ONLY TO THE EXTENT THAT A LOSS,
CLAIM, DAMAGE OR LIABILITY IS ATTRIBUTABLE TO SUCH INVESTOR PARTY’S WRONGFUL
ACTIONS OR OMISSIONS, OR GROSS NEGLIGENCE OR TO SUCH INVESTOR PARTY’S BREACH OF
ANY OF THE REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS MADE BY SUCH
INVESTOR IN THIS AGREEMENT OR IN THE OTHER TRANSACTION DOCUMENTS.

 

5.             CONDITIONS TO CLOSING.

 


5.1           CONDITIONS TO INVESTORS’ OBLIGATIONS AT THE CLOSING.  EACH
INVESTOR’S OBLIGATIONS TO EFFECT THE CLOSING, INCLUDING WITHOUT LIMITATION ITS
OBLIGATION TO PURCHASE SHARES AND WARRANTS AT CLOSING, ARE CONDITIONED UPON THE
FULFILLMENT (OR WAIVER BY SUCH INVESTOR IN ITS SOLE AND ABSOLUTE DISCRETION) OF
EACH OF THE FOLLOWING EVENTS AS OF THE CLOSING DATE:


 


5.1.1                        THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY
SET FORTH IN THIS AGREEMENT AND IN THE OTHER TRANSACTION DOCUMENTS SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE CLOSING DATE AS IF MADE ON SUCH
DATE (EXCEPT THAT TO THE EXTENT THAT ANY SUCH REPRESENTATION OR WARRANTY RELATES
TO A PARTICULAR DATE, SUCH REPRESENTATION OR WARRANTY SHALL BE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS AS OF THAT PARTICULAR DATE);


 


5.1.2                        THE COMPANY SHALL HAVE COMPLIED WITH OR PERFORMED
IN ALL MATERIAL RESPECTS ALL OF THE AGREEMENTS, OBLIGATIONS AND CONDITIONS SET
FORTH IN THIS AGREEMENT AND IN THE OTHER TRANSACTION DOCUMENTS THAT ARE REQUIRED
TO BE COMPLIED WITH OR PERFORMED BY THE COMPANY ON OR BEFORE THE CLOSING;


 


5.1.3                        THE CLOSING DATE SHALL OCCUR ON A DATE THAT IS NOT
LATER THAN OCTOBER 5, 2005;


 


5.1.4                        THE COMPANY SHALL HAVE DELIVERED TO SUCH INVESTOR A
CERTIFICATE, SIGNED BY THE CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER
OF THE COMPANY AND DATED AS OF THE CLOSING DATE, CERTIFYING THAT THE CONDITIONS
SPECIFIED IN THIS SECTION 5.1 HAVE BEEN FULFILLED AS OF THE CLOSING, IT BEING
UNDERSTOOD THAT SUCH INVESTOR MAY RELY ON SUCH CERTIFICATE AS THOUGH IT WERE A
REPRESENTATION AND WARRANTY OF THE COMPANY MADE HEREIN;


 


5.1.5                        THE COMPANY SHALL HAVE DELIVERED TO SUCH INVESTOR
AN OPINION OF COUNSEL FOR THE COMPANY, DATED AS OF THE CLOSING DATE, COVERING
THE MATTERS SET FORTH IN EXHIBIT D;


 


5.1.6                        THE COMPANY SHALL HAVE DELIVERED TO SUCH INVESTOR
DULY EXECUTED CERTIFICATES REPRESENTING THE SHARES AND THE WARRANTS BEING
PURCHASED BY SUCH INVESTOR AT THE CLOSING;


 


5.1.7                        THE COMPANY SHALL HAVE EXECUTED AND DELIVERED TO
THE INVESTOR THE REGISTRATION RIGHTS AGREEMENT ON OR PRIOR TO THE CLOSING;

 

22

--------------------------------------------------------------------------------


 


5.1.8                        THE COMPANY SHALL HAVE DELIVERED TO SUCH INVESTOR A
CERTIFICATE, SIGNED BY THE SECRETARY OR AN ASSISTANT SECRETARY OF THE COMPANY
AND DATED AS OF THE CLOSING DATE, ATTACHING (I) THE CHARTER AND BY-LAWS OF THE
COMPANY, AND (II) RESOLUTIONS PASSED BY ITS BOARD OF DIRECTORS TO AUTHORIZE THE
TRANSACTIONS CONTEMPLATED HEREBY AND BY THE OTHER TRANSACTION DOCUMENTS, AND
CERTIFYING THAT SUCH DOCUMENTS ARE TRUE AND COMPLETE COPIES OF THE ORIGINALS AND
THAT SUCH RESOLUTIONS HAVE NOT BEEN AMENDED OR SUPERSEDED, IT BEING UNDERSTOOD
THAT SUCH INVESTOR MAY RELY ON SUCH CERTIFICATE AS A REPRESENTATION AND WARRANTY
OF THE COMPANY MADE HEREIN;


 


5.1.9                        THERE SHALL HAVE OCCURRED NO MATERIAL ADVERSE
CHANGE IN THE COMPANY’S CONSOLIDATED BUSINESS OR FINANCIAL CONDITION SINCE THE
DATE OF THE COMPANY’S MOST RECENT FINANCIAL STATEMENTS CONTAINED IN THE
DISCLOSURE DOCUMENTS;


 


5.1.10                      THE COMPANY SHALL HAVE OBTAINED ON OR PRIOR TO THE
CLOSING THE WRITTEN AGREEMENT OF EACH KEY EMPLOYEE TO REFRAIN FROM SELLING
SHARES OF COMMON STOCK UNTIL THE EFFECTIVE DATE;


 


5.1.11                      (I) THE COMMON STOCK SHALL BE LISTED AND ACTIVELY
TRADED ON THE NASDAQ NATIONAL MARKET, (II) THE COMPANY SHALL BE IN COMPLIANCE,
IN ALL MATERIAL RESPECTS, WITH EACH OF THE QUANTITATIVE AND QUALITATIVE LISTING
STANDARDS AND REQUIREMENTS (WITHOUT REGARD TO ANY SPECIFIED COMPLIANCE PERIODS)
OF THE NASDAQ NATIONAL MARKET, AND (III) THE COMPANY SHALL NOT HAVE RECEIVED ANY
NOTICE FROM NASDAQ THAT THE COMPANY MAY NOT BE IN SUCH COMPLIANCE; AND


 


5.1.12                      THERE SHALL BE NO INJUNCTION, RESTRAINING ORDER OR
DECREE OF ANY NATURE OF ANY COURT OR GOVERNMENT AUTHORITY OF COMPETENT
JURISDICTION THAT IS IN EFFECT THAT RESTRAINS OR PROHIBITS THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY AND BY THE OTHER TRANSACTION
DOCUMENTS.                        


 


5.2           CONDITIONS TO COMPANY’S OBLIGATIONS AT THE CLOSING.  THE COMPANY’S
OBLIGATIONS TO EFFECT THE CLOSING WITH EACH INVESTOR ARE CONDITIONED UPON THE
FULFILLMENT (OR WAIVER BY THE COMPANY IN ITS SOLE AND ABSOLUTE DISCRETION) OF
EACH OF THE FOLLOWING EVENTS AS OF THE CLOSING DATE:


 


5.2.1                        THE REPRESENTATIONS AND WARRANTIES OF SUCH INVESTOR
SET FORTH IN THIS AGREEMENT AND IN THE OTHER TRANSACTION DOCUMENTS SHALL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE CLOSING DATE AS IF MADE ON SUCH
DATE (EXCEPT THAT TO THE EXTENT THAT ANY SUCH REPRESENTATION OR WARRANTY RELATES
TO A PARTICULAR DATE, SUCH REPRESENTATION OR WARRANTY SHALL BE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS AS OF THAT DATE);

 

23

--------------------------------------------------------------------------------


 


5.2.2                        SUCH INVESTOR SHALL HAVE COMPLIED WITH OR PERFORMED
ALL OF THE AGREEMENTS, OBLIGATIONS AND CONDITIONS SET FORTH IN THIS AGREEMENT
THAT ARE REQUIRED TO BE COMPLIED WITH OR PERFORMED BY SUCH INVESTOR ON OR BEFORE
THE CLOSING;


 


5.2.3                        THERE SHALL BE NO INJUNCTION, RESTRAINING ORDER OR
DECREE OF ANY NATURE OF ANY COURT OR GOVERNMENT AUTHORITY OF COMPETENT
JURISDICTION THAT IS IN EFFECT THAT RESTRAINS OR PROHIBITS THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY AND BY THE OTHER TRANSACTION DOCUMENTS;


 


5.2.4                        SUCH INVESTOR SHALL HAVE EXECUTED EACH TRANSACTION
DOCUMENT TO WHICH IT IS A PARTY AND SHALL HAVE DELIVERED THE SAME TO THE
COMPANY; AND


 


5.2.5                        SUCH INVESTOR SHALL HAVE TENDERED TO THE COMPANY
THE PURCHASE PRICE FOR THE SHARES AND THE WARRANTS BEING PURCHASED BY IT AT THE
CLOSING BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS IN ACCORDANCE WITH THE
WIRE TRANSFER INSTRUCTIONS SET FORTH ON EXHIBIT E HERETO.


 

6.             MISCELLANEOUS.

 


6.1           SURVIVAL; SEVERABILITY.  THE REPRESENTATIONS, WARRANTIES,
COVENANTS AND INDEMNITIES MADE BY THE PARTIES HEREIN AND IN THE OTHER
TRANSACTION DOCUMENTS SHALL SURVIVE THE CLOSING (PROVIDED THAT SUCH
REPRESENTATIONS AND WARRANTIES SHALL SURVIVE ONLY FOR A PERIOD OF TWO YEARS
AFTER THE CLOSING), NOTWITHSTANDING ANY DUE DILIGENCE INVESTIGATION MADE BY OR
ON BEHALF OF THE PARTY SEEKING TO RELY THEREON.  IN THE EVENT THAT ANY PROVISION
OF THIS AGREEMENT BECOMES OR IS DECLARED BY A COURT OF COMPETENT JURISDICTION TO
BE ILLEGAL, UNENFORCEABLE OR VOID, THIS AGREEMENT SHALL CONTINUE IN FULL FORCE
AND EFFECT WITHOUT SAID PROVISION; PROVIDED THAT IN SUCH CASE THE PARTIES SHALL
NEGOTIATE IN GOOD FAITH TO REPLACE SUCH PROVISION WITH A NEW PROVISION WHICH IS
NOT ILLEGAL, UNENFORCEABLE OR VOID, AS LONG AS SUCH NEW PROVISION DOES NOT
MATERIALLY CHANGE THE ECONOMIC BENEFITS OF THIS AGREEMENT TO THE PARTIES.


 


6.2           SUCCESSORS AND ASSIGNS.  THE TERMS AND CONDITIONS OF THIS
AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS OF THE PARTIES.  NOTHING IN THIS AGREEMENT,
EXPRESS OR IMPLIED, IS INTENDED TO CONFER UPON ANY PARTY OTHER THAN THE PARTIES
HERETO OR THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS ANY RIGHTS,
REMEDIES, OBLIGATIONS OR LIABILITIES UNDER OR BY REASON OF THIS AGREEMENT,
EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT.  THE INVESTORS MAY ASSIGN THEIR
RESPECTIVE RIGHTS AND OBLIGATIONS HEREUNDER, IN CONNECTION WITH ANY PRIVATE SALE
OR TRANSFER OF THE SHARES OR WARRANTS IN ACCORDANCE WITH THE TERMS HEREOF, AS
LONG AS, AS A CONDITION PRECEDENT TO SUCH TRANSFER, THE TRANSFEREE EXECUTES AN
ACKNOWLEDGMENT AGREEING TO BE BOUND BY THE APPLICABLE PROVISIONS OF THIS
AGREEMENT, IN WHICH CASE THE TERM “INVESTOR” SHALL BE DEEMED TO REFER TO SUCH
TRANSFEREE AS THOUGH SUCH TRANSFEREE WERE AN ORIGINAL SIGNATORY HERETO.  THE
COMPANY MAY NOT ASSIGN ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT WITHOUT
THE WRITTEN CONSENT OF EACH INVESTOR.

 

24

--------------------------------------------------------------------------------


 


6.3           NO RELIANCE.  EACH PARTY ACKNOWLEDGES THAT (I) IT HAS SUCH
KNOWLEDGE IN BUSINESS AND FINANCIAL MATTERS AS TO BE FULLY CAPABLE OF EVALUATING
THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY, (II) IT IS NOT RELYING ON ANY ADVICE OR
REPRESENTATION OF ANY OTHER PARTY IN CONNECTION WITH ENTERING INTO THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR SUCH TRANSACTIONS (OTHER THAN THE
REPRESENTATIONS MADE IN THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS),
(III) IT HAS NOT RECEIVED FROM ANY OTHER PARTY ANY ASSURANCE OR GUARANTEE AS TO
THE MERITS (WHETHER LEGAL, REGULATORY, TAX, FINANCIAL OR OTHERWISE) OF ENTERING
INTO THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS OR THE PERFORMANCE OF ITS
OBLIGATIONS HEREUNDER AND THEREUNDER, AND (IV) IT HAS CONSULTED WITH ITS OWN
LEGAL, REGULATORY, TAX, BUSINESS, INVESTMENT, FINANCIAL AND ACCOUNTING ADVISORS
TO THE EXTENT THAT IT HAS DEEMED NECESSARY, AND HAS ENTERED INTO THIS AGREEMENT
AND THE OTHER TRANSACTION DOCUMENTS BASED ON ITS OWN INDEPENDENT JUDGMENT AND ON
THE ADVICE OF ITS ADVISORS AS IT HAS DEEMED NECESSARY, AND NOT ON ANY VIEW
(WHETHER WRITTEN OR ORAL) EXPRESSED BY ANY OTHER PARTY.


 


6.4           INDEPENDENT NATURE OF INVESTORS’ OBLIGATIONS AND RIGHTS.  THE
OBLIGATIONS OF EACH INVESTOR HEREUNDER ARE SEVERAL AND NOT JOINT WITH THE
OBLIGATIONS OF THE OTHER INVESTORS HEREUNDER, AND NO INVESTOR SHALL BE
RESPONSIBLE IN ANY WAY FOR THE PERFORMANCE OF THE OBLIGATIONS OF ANY OTHER
INVESTOR HEREUNDER.  THE COMPANY ACKNOWLEDGES AND AGREES THAT NOTHING CONTAINED
HEREIN OR IN ANY OTHER AGREEMENT OR DOCUMENT DELIVERED AT CLOSING, AND NO ACTION
TAKEN BY ANY INVESTOR PURSUANT HERETO OR THERETO, SHALL BE DEEMED TO CONSTITUTE
THE INVESTORS AS A PARTNERSHIP, AN ASSOCIATION, A JOINT VENTURE OR ANY OTHER
KIND OF ENTITY, OR A “GROUP” AS DESCRIBED IN SECTION 13(D) OF THE EXCHANGE ACT,
OR CREATE A PRESUMPTION THAT THE INVESTORS ARE IN ANY WAY ACTING IN CONCERT WITH
RESPECT TO SUCH OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. 
EACH INVESTOR HAS BEEN REPRESENTED BY ITS OWN SEPARATE COUNSEL IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED HEREBY, SHALL BE ENTITLED TO PROTECT AND
ENFORCE ITS RIGHTS, INCLUDING WITHOUT LIMITATION RIGHTS ARISING OUT OF THIS
AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS, INDIVIDUALLY, AND SHALL NOT BE
REQUIRED TO BE JOIN ANY OTHER INVESTOR AS AN ADDITIONAL PARTY IN ANY PROCEEDING
FOR SUCH PURPOSE.


 


6.5           INVESTORS’ TRADING ACTIVITY.  THE COMPANY ACKNOWLEDGES THAT,
FOLLOWING THE CLOSING AND THE PRESS RELEASE DESCRIBED IN SECTION 4.1 OF THIS
AGREEMENT, EACH INVESTOR SHALL HAVE THE RIGHT TO PURCHASE OR SELL, LONG OR
SHORT, COMMON STOCK AND INSTRUMENTS OR CONTRACTS WHOSE VALUE IS DERIVED FROM THE
MARKET VALUE OF THE COMMON STOCK, AND THAT SALES OF OR CERTAIN DERIVATIVE
TRANSACTIONS RELATING TO THE COMMON STOCK MAY HAVE A NEGATIVE IMPACT ON THE
MARKET PRICE OF THE COMMON STOCK.


 


6.6           INJUNCTIVE RELIEF.  THE COMPANY ACKNOWLEDGES AND AGREES THAT A
BREACH BY IT OF ITS OBLIGATIONS HEREUNDER WILL CAUSE IRREPARABLE HARM TO EACH
INVESTOR AND THAT THE REMEDY OR REMEDIES AT LAW FOR ANY SUCH BREACH WILL BE
INADEQUATE AND AGREES, IN THE EVENT OF ANY SUCH BREACH, IN ADDITION TO ALL OTHER
AVAILABLE REMEDIES, SUCH INVESTOR SHALL BE ENTITLED TO AN INJUNCTION RESTRAINING
ANY BREACH AND REQUIRING IMMEDIATE AND SPECIFIC PERFORMANCE OF SUCH OBLIGATIONS
WITHOUT THE NECESSITY OF SHOWING ECONOMIC LOSS OR THE POSTING OF ANY BOND.


 


6.7           GOVERNING LAW; JURISDICTION.  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED UNDER THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN THE STATE OF NEW YORK.  EACH PARTY
HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS SITTING IN THE CITY AND COUNTY OF NEW YORK

 

25

--------------------------------------------------------------------------------


 


FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH
ANY TRANSACTION CONTEMPLATED HEREBY AND HEREBY IRREVOCABLY WAIVES, AND AGREES
NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION
OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH
SUIT, ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES
PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH
SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF TO SUCH PARTY AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH
SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.


 


6.8           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, AND ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.  THIS AGREEMENT MAY BE
EXECUTED AND DELIVERED BY FACSIMILE TRANSMISSION.


 


6.9           HEADINGS.  THE HEADINGS USED IN THIS AGREEMENT ARE USED FOR
CONVENIENCE ONLY AND ARE NOT TO BE CONSIDERED IN CONSTRUING OR INTERPRETING THIS
AGREEMENT.


 


6.10         NOTICES.  ANY NOTICE, DEMAND OR REQUEST REQUIRED OR PERMITTED TO BE
GIVEN BY THE COMPANY OR THE INVESTOR PURSUANT TO THE TERMS OF THIS AGREEMENT
SHALL BE IN WRITING AND SHALL BE DEEMED DELIVERED (I) WHEN DELIVERED PERSONALLY
OR BY VERIFIABLE FACSIMILE TRANSMISSION, UNLESS SUCH DELIVERY IS MADE ON A DAY
THAT IS NOT A BUSINESS DAY, IN WHICH CASE SUCH DELIVERY WILL BE DEEMED TO BE
MADE ON THE NEXT SUCCEEDING BUSINESS DAY, (II) ON THE NEXT BUSINESS DAY AFTER
TIMELY DELIVERY TO AN OVERNIGHT COURIER AND (III) ON THE BUSINESS DAY ACTUALLY
RECEIVED IF DEPOSITED IN THE U.S. MAIL (CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED, POSTAGE PREPAID), ADDRESSED AS FOLLOWS:


 

If to the Company:

 

Lipid Sciences, Inc.

7068 Koll Center Parkway

Ste 401

Pleasanton, CA 94566

Attn:  Sandra Gardiner

Tel:  (925) 249-4000

Fax:  (925) 249-4080

 

with a copy (which shall not constitute notice) to:

 

James B. Bucher

Shearman & Sterling LLP

1080 Marsh Road

Menlo Park, CA  94025

Tel:  (650) 838-3737

Fax:  (650) 838-3699

 

26

--------------------------------------------------------------------------------


 

and if to any Investor, to such address for such Investor as shall appear on the
signature page hereof executed by such Investor, or as shall be designated by
such Investor in writing to the Company in accordance with this Section 6.10.

 


6.11         EXPENSES.  THE COMPANY AND EACH INVESTOR SHALL PAY ALL COSTS AND
EXPENSES THAT IT INCURS IN CONNECTION WITH THE NEGOTIATION, EXECUTION, DELIVERY
AND PERFORMANCE OF THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS, PROVIDED,
HOWEVER, THAT THAT THE COMPANY SHALL, AT THE CLOSING, PAY $35,000 IN IMMEDIATELY
AVAILABLE FUNDS FOR ALL REASONABLE, DOCUMENTED OUT-OF-POCKET EXPENSES (INCLUDING
WITHOUT LIMITATION LEGAL FEES AND EXPENSES) INCURRED OR TO BE INCURRED BY THE
LEAD INVESTOR IN CONNECTION ITS DUE DILIGENCE INVESTIGATION OF THE COMPANY AND
THE NEGOTIATION, PREPARATION, EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS.  AT THE CLOSING, THE AMOUNT DUE
FOR SUCH FEES AND EXPENSES (WHICH MAY INCLUDE FEES AND EXPENSES ESTIMATED TO BE
INCURRED FOR COMPLETION OF THE TRANSACTION AND POST-CLOSING MATTERS) MAY BE
NETTED OUT OF THE PURCHASE PRICE PAYABLE BY THE INVESTORS MANAGED BY THE LEAD
INVESTOR.


 


6.12         ENTIRE AGREEMENT; AMENDMENTS.  THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH
REGARD TO THE SUBJECT MATTER HEREOF AND THEREOF, SUPERSEDING ALL PRIOR
AGREEMENTS OR UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, BETWEEN OR AMONG THE
PARTIES.  EXCEPT AS EXPRESSLY PROVIDED HEREIN, NEITHER THIS AGREEMENT NOR ANY
TERM HEREOF MAY BE AMENDED EXCEPT PURSUANT TO A WRITTEN INSTRUMENT EXECUTED BY
THE COMPANY AND THE HOLDERS OF AT LEAST A MAJORITY OF THE SHARES AND WARRANT
SHARES INTO WHICH ALL OF THE WARRANTS THEN OUTSTANDING ARE EXERCISABLE (WITHOUT
REGARD TO ANY LIMITATION ON SUCH EXERCISE), AND NO PROVISION HEREOF MAY BE
WAIVED OTHER THAN BY A WRITTEN INSTRUMENT SIGNED BY THE PARTY AGAINST WHOM
ENFORCEMENT OF ANY SUCH WAIVER IS SOUGHT.  ANY WAIVER OR CONSENT SHALL BE
EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH
GIVEN.


 

[Signature Pages to Follow]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Securities Purchase
Agreement as of the date first above written.

 

 

LIPID SCIENCES, INC.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

I

 

 

 

 

 

(INVESTOR NAME)

 

 

 

 

By:

 

 

 

 

 

 

 

(Name of General Partner/Manager, if applicable)

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

Subscription Amount:  $

 

 

 

Number of Shares:

 

 

 

Address:

 

In connection with the Securities Purchase Agreement, please provide the
following information:

 

1.             The exact name that your Shares are to be registered in (this is
the name that will appear on your stock certificate(s)).  You may use a nominee
name if appropriate:

 

 

 

2.             The relationship between the Investor of the Shares and the
Registered Holder listed in response to item 1 above:

 

3.             The mailing address at which the Registered Holder listed in
response to item 1 above would like to receive notices pursuant to this
Agreement:

 

 

 

4.             The mailing address at which the Registered Holder listed in
response to item 1 above would like to receive stock certificate(s) and closing
documents:

 

 

 

5.             The Social Security Number or Tax Identification Number of the
Registered Holder listed in response to item 1 above:

 

 

--------------------------------------------------------------------------------


 

In connection with the preparation of the Registration Statement, please provide
us with the following information:

 

1.             Pursuant to the “Selling Shareholder” section of the Registration
Statement, please state your or your organization’s name exactly as it should
appear in the Registration Statement:

 

 

2.             Please provide the number of shares that you or your organization
will own immediately after Closing, including those Shares purchased by you or
your organization pursuant to this Purchase Agreement and those shares purchased
by you or your organization through other transactions: 

 

3.             Have you or your organization had any position, office or other
material relationship within the past three years with the Company or its
affiliates?               Yes                No

If yes, please indicate the nature of any such relationships below:

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF SERIES A WARRANT

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SERIES B WARRANT

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF LEGAL OPINION

 

(1)           The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware.

 

(2)           The Securities have been duly authorized by all necessary
corporate action on the part of the Company.  The Shares, when issued, sold and
delivered against payment therefor in accordance with the provisions of the
Securities Purchase Agreement, and the Warrant Shares, when issued and paid for
in accordance with the terms of the Warrant, will be validly issued, fully paid
and non-assessable, and the issuance of the Shares and the Warrant Shares will
not be subject to any preemptive rights under the Delaware General Corporation
Law (“DGCL”) or the Company’s Certificate of Incorporation or ByLaws or any
material contract to which the Company is a party and which has been filed by
the Company or incorporated by reference as an exhibit to its Annual Report on
Form 10-K for the year ended December 31, 2004 (the “2004 10-K”) or any other
report filed by the Company with the SEC under Section 13 of the Exchange Act
since the filing by the Company of the 2004 10-K.

 

(3)           The execution and delivery by the Company of the Transaction
Documents, and the consummation by the Company of the transactions contemplated
thereby, have been duly authorized by all necessary corporate action on the part
of the Company, and the Transaction Documents have been duly executed and
delivered by the Company.  Each of the Transaction Documents constitutes the
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms.

 

(4)           The execution and delivery by the Company of the Transaction
Documents, and the consummation by the Company of the transactions contemplated
thereby, do not and will not (a) violate the Company’s Certificate of
Incorporation or ByLaws; (b) to our knowledge violate any judgment, decree,
order or award of any court, governmental body or arbitrator specifically naming
the Company; (c) to our knowledge violate the provisions of any material law,
rule or regulation applicable to the Company (other than any provision under the
rules of the Principal Market requiring prior notice to the Principal Market of
the transactions contemplated by this Agreement and the other Transaction
Documents) or the DGCL; or (d) conflict with or result in the breach or
termination of any term or provision of, or constitute a default under, any
agreements to which the Company is a party and which have been filed by the
Company or incorporated by reference to the 2004 10-K or any other report filed
by the Company with the SEC under Section 13 of the Exchange Act since the
filing by the Company of the 2004 10-K.

 

(5)           Assuming the accuracy of the representations and warranties of the
Company and the Investors contained in the Securities Purchase Agreement, and
compliance by them with their respective agreements included in the Transaction
Documents, the offer, issuance and sale of the Securities pursuant to the
Agreements are exempt from registration under the Securities Act.

 

--------------------------------------------------------------------------------


 

(6)           No consent, approval or authorization of, or declaration or filing
with, any regulatory agency of the State of Delaware or the United States
applicable to the Company is required to be obtained by the Company (a) to enter
into and perform its obligations under the Transaction Documents or (b) for the
issuance and sale by the Company of the Securities, except as may be required by
any applicable state or Blue Sky laws and U.S. federal securities laws.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

WIRE INSTRUCTIONS

 

Bank Name:

 

Wells Fargo Bank

 

 

 

Bank Address:

 

333 South Grand Avenue
Suite 540
Los Angeles, CA 90071
Tel (213) 253-3054

 

 

 

ABA Number:

 

121000248

 

 

 

SWIFT:

 

WFBIUS6S

 

 

 

Account Name:

 

Lipid Sciences, Inc.

 

 

 

Account Number:

 

637-1123100

 

--------------------------------------------------------------------------------